Exhibit 10.4

 

   

FOR BANK USE ONLY:

 

         Name and Address in Which Account will be Booked:    

Account#                                                      

Obligor #                                                      

Future Oblig. #                                              

Current Oblig. #                                              

 

    

CONSTRUCTION LOAN AGREEMENT

(Secured by Real Property)

This Construction Loan Agreement (“Agreement”) is dated as June 26, 2013, by and
between GGT PATTERSON PLACE NC VENTURE, LLC, a Delaware limited liability
company (“Borrower”), whose address for notice purposes is 12765 W. Forest Hill
Blvd., Suite 1307, Wellington, Florida, 33414, and FIRST-CITIZENS BANK & TRUST
COMPANY, a North Carolina banking corporation (“Lender”), whose address for
notice purposes is First-Citizens Bank & Trust Company, ATTN: Loan Servicing
Department – DAC20, P.O. Box 26592, Raleigh, North Carolina 27611-6592.

Borrower has applied to Lender for a construction loan. Lender is willing to
make a construction loan to Borrower, but only under the terms and conditions
specified in this Agreement and in the Related Documents. Borrower understands
and agrees that (i) in granting, renewing, or extending the construction loan
that is the subject of this Agreement, Lender is relying upon Borrower’s
representations, warranties, and agreements as set forth in this Agreement; and
(ii) the construction loan shall be and remain subject to the terms and
conditions of this Agreement and the Related Documents.

Capitalized words and terms have the meanings given to them in this Agreement.
Words and terms not otherwise defined in the body of this Agreement or in the
section of this Agreement entitled “Definitions” shall have the meanings given
to such words and terms by the Uniform Commercial Code. Accounting words and
terms not otherwise defined in this Agreement shall have the meanings given to
them in accordance with generally accepted accounting principles (“GAAP”) as in
effect on the date of this Agreement. All references to dollar amounts shall
mean amounts in lawful money of the United States of America. “Will” and “shall”
are used interchangeably in this Agreement; both denote an obligation. Words and
terms used in the singular shall include the plural, and words and terms used in
the plural shall include the singular, as the context may require.

THE LOAN, NOTE, PROJECT, PROJECT PROPERTY, AND REAL PROPERTY.

Loan.   The word “Loan” as used in this Agreement means the construction loan
contemplated by this Agreement. The words “Loan Amount” mean the total amount of
the Loan. Lender has no obligation to make an Advance if that Advance, when
aggregated with all prior Advances, exceeds the Loan Amount, even if Borrower
has repaid all or a portion of an Advance. The Loan Amount shall be in an amount
not to exceed the principal sum of $28,095,674. However, the Loan Amount and
each Advance shall be subject at all times to the maximum limits and conditions
set forth in this Agreement or in any of the Related Documents, including,
without limitation, any limits relating to loan-to-value ratios, advance rates,
acquisition costs, and costs necessary to complete the Project according to the
Plans and Specifications.

Note.   The word “Note” as used in this Agreement means the promissory note
payable to the order of Lender for the Loan Amount that Borrower has executed or
will execute to evidence Borrower’s obligation to repay the Loan upon the terms
and conditions agreed upon, together with all renewals of, extensions of,
modifications of, increases in, refinancings of, consolidations of, and
substitutions for that promissory note. Repayment of the Note is or will be
secured from time to time by various Security Instruments and/or Guaranties. The
terms and conditions of the Note and Related Documents are incorporated herein
by reference.

Project.   The word “Project” as used in this Agreement means the construction
and completion in accordance with the Plans and Specifications and the
Construction Contracts of all Improvements to the Project Property contemplated
by this Agreement, including, without limitation, the installation of equipment
and fixtures, paving, landscaping, infrastructure, and all other work necessary
to make the Project Property usable and complete for its intended purposes. The
scope of the Project includes the following work: Construction of a 322-unit
upscale multi-family apartment



--------------------------------------------------------------------------------

property and related improvements located at 3609 Southwest Durham Drive,
Durham, North Carolina 27707 as more particular described on that certain set of
plans titled “Patterson Place Apartments” dated April 25, 2013 (and as amended)
prepared by Watts Leaf Architects. The “Completion Date” is October 1, 2015. The
words “Total Project Cost” mean the total cost of constructing the Improvements
and completing the Project according to the Plans and Specifications and the
Construction Contract, including any sums required to purchase the Project
Property, but excluding the amounts necessary to pay in full existing loans
secured by the Project Property. Borrower shall take all steps necessary to
prevent the actual cost of the Project from exceeding the Total Project Cost.
The “Total Project Cost” shall not exceed $40,136,677.00.

Project Property.   The words “Project Property” as used in this Agreement mean
the real property to be improved using Loan Proceeds, together with (i) all
Improvements; (ii) all equipment, fixtures, and other articles of personal
property now or subsequently attached or affixed or intended to be attached or
affixed to the Project Property, together with all accessions, parts, additions
to, replacements of, and substitutions for any of such personal property; and
(iii) all proceeds thereof (including insurance proceeds, refunds of premiums,
and proceeds from any sale or other disposition of such real or personal
property). The current address (or other local description) of the Project
Property is 3609 Southwest Durham Drive, Durham, North Carolina 27707.

Real Property.   The words “Real Property” as used in this Agreement mean any
real property that secures repayment of the Loan including the Project Property.

TERM.   This Agreement is effective as of the date of this Agreement. Except for
the provisions of this Agreement that specifically provide they will survive the
expiration, termination, or cancellation of this Agreement, this Agreement shall
continue in full force and effect until (i) the Indebtedness is paid in full
(including principal, interest, costs, expenses, attorneys’ fees, and other fees
and charges) and Borrower is no longer entitled to obtain Advances; (ii) this
Agreement is terminated or canceled as provided in this Agreement; or (iii) this
Agreement is terminated pursuant to a written agreement signed by the parties.

REQUESTS AND APPROVALS.   Notwithstanding anything to the contrary in this
Agreement, any right Lender has under this Agreement or the Related Documents to
request, approve, accept, determine, decide, reserve rights, or make any
judgment on any matter shall be in the reasonable exercise of Lender’s sole
discretion. However, Lender shall exercise any such right and administer the
Loan in good faith and in a commercially reasonable manner, using commercially
reasonable judgment. Lender shall not unreasonably condition, delay, or withhold
any required approval, consent, determination, decision, reservation, or
judgment.

LOAN PURPOSE; OVERALL LOAN-TO-VALUE LIMITATION.   The purpose of the Loan is to
provide funds to enable Borrower to (i) purchase or finance the purchase of the
Project Property, and (ii) undertake and complete the Project. Lender shall not
be obligated to make Advances that exceed, in the aggregate, the lesser of
(i) the Loan Amount, (ii) 70% of the Total Project Cost (as approved by Lender),
or (iii) 75% of the final appraised value of the improved Project Property (as
approved by Lender’s appraisal reviewers in their discretion).

ADVANCE RATE LIMITATIONS.   The words “Construction Advance” mean a disbursement
of Loan principal that will be applied to costs incurred in constructing the
Improvements and completing the Project. Lender has no obligation to make a
Construction Advance if that Construction Advance, when aggregated with all
prior Construction Advances, exceeds 70% of the costs actually incurred (as of
the date the request for the Disbursement of Construction Funds is submitted) in
constructing the Improvements and completing the Project.

BORROWER’S EQUITY; CONTROLLED FUNDS ACCOUNT.   Borrower shall pay from funds
other than Loan Proceeds (“Borrower’s Funds”) the difference between the Total
Project Cost and the Loan Amount. Lender at all times may (i) retain undisbursed
Loan principal sufficient to complete the Project; and (ii) determine how much,
if any, of the Loan principal it will disburse to purchase the Project Property
and/or pay existing loans secured by the Project Property. To that end:

 

  (i)

At Lender’s option, Lender may at any time prior to the completion of the
construction of the Project require Borrower to establish and maintain a
separate deposit account with Lender that is under Lender’s exclusive control
(“Controlled Funds Account”). If, after all Initial Equity (as hereinafter
defined) has been injected in the Project, Lender at any time reasonably
determines that the remaining amount of undisbursed Loan

 

2



--------------------------------------------------------------------------------

 

principal is insufficient, or will be insufficient, to complete fully, and to
pay for, the Project, then within fifteen (15) days after receipt of a written
request from Lender, but only if Borrower cannot demonstrate to Lender’s
reasonable satisfaction that there are available line item savings from the
Budget or available contingency to make up the deficiency, then Borrower shall
deposit into the Controlled Funds Account an amount of Borrower’s Funds equal to
the deficiency as determined by Lender.

 

  (ii)

All sums deposited into the Controlled Funds Account (a) shall be under Lender’s
exclusive control, (b) may not be withdrawn by Borrower, and (c) shall be
managed and disbursed by Lender as though they were Loan Proceeds. However,
Lender may, at its option, disburse funds from the Controlled Funds Account
(even to the extent of exhausting the Borrower’s Funds in that account) to pay
Project costs before disbursing Loan Proceeds or in conjunction with the
disbursement of Loan Proceeds.

 

  (iii)

As additional security for Borrower’s obligations under this Agreement, the
Note, and the other Related Documents, Borrower hereby grants to Lender a
security interest in the Controlled Funds Account and any monies previously or
hereafter deposited to the Controlled Funds Account.

INITIAL EQUITY.   In addition to the requirements set forth above in the section
captioned “Borrower’s Equity; Controlled Funds Account” prior to any Advance
under the Loan, Borrower shall have injected equity in the Project consisting of
Borrower Funds in accordance with the Budget (as hereinafter defined) and the
Plans and Specifications in an amount not less than $12,041,003.00 (the “Initial
Equity”). At the closing of the Loan, Lender shall review all amounts injected
into the Project by Borrower as of the date of closing (“Pre-Closing Equity”).
All Pre-Closing Equity approved Lender as being in accordance with the Budget
and the approved Plans and Specifications shall be credited to the Initial
Equity required to be injected into the Project by Borrower. Thereafter,
Borrower shall submit to Lender on a monthly basis all information required in
connection with a draw request under the Loan for review and approval by Lender.
Upon approval of such amounts by Lender, Borrower shall be authorized to expend
Initial Equity funds for the purposes and in the amounts set forth in the draw
request approved by Lender. Lender shall not be required to make any Advances
under the Loan until the full amount of the Initial Equity is injected into the
Project.

LETTER OF CREDIT FACILITY.   Provided no Event of Default shall have occurred
and be continuing, upon the written request of Borrower, Lender agrees to issue
one of more standby letters of credit in connection with the Project provided
that each of the following conditions set forth below are met in a manner
satisfactory to Lender. The amount of the Loan available for disbursement shall
be reduced by the face amount of each letter of credit issued on behalf of
Borrower as long as each such letter of credit remains outstanding.

 

  1.

After taking into account the requested letter of credit and all other
outstanding letters of credit issued by Lender on behalf of Borrower, there
remains undisbursed Loan funds sufficient to complete construction of the
Improvements in accordance with the Plans and Specifications.

 

  2.

The expiration date of each letter of credit issued hereunder must be no later
than thirty days prior to the then scheduled maturity date of the Loan.

 

  3.

Borrower shall execute all documentation required by Lender in connection with
the issuance of the requested letter of credit and Borrower shall pay to Lender
its standard fees and reimburse Lender for all costs in connection therewith.

 

  4.

All obligations of Borrower in connection with the issuance of the letter(s) of
credit, including all reimbursement obligations in connection therewith shall be
secured by a first lien on all Collateral securing the Loan and Borrower shall
execute all documentation and provide all items required by Lender in connection
therewith.

 

  5.

Borrower shall satisfy all other terms and conditions reasonably or customarily
required by Lender in connection with the issuance of a standby letter of credit
on behalf of a customer by Lender.

 

3



--------------------------------------------------------------------------------

REQUIREMENTS RELATING TO THE REAL PROPERTY.   Unless waived by Lender in
writing, Borrower shall deliver the items identified in this section to Lender
at or prior to the Loan closing, all at Borrower’s expense. In addition,
Borrower shall promptly provide Lender with any corrections, changes, or updates
to the items identified in this section as soon as such corrections, changes, or
updates become available to Borrower. All of the items identified in this
section shall be subject to Lender’s review and approval, and the form and
substance of all such items delivered to Lender must be satisfactory in all
respects to Lender and Lender’s counsel. Borrower shall provide Lender with the
following:

Appraisal.   An appraisal of the Real Property that complies with the
requirements of the Federal Institutions Reform, Recovery and Enforcement Act
(“FIRREA”) (“Appraisal”). The Appraisal must satisfy all applicable regulatory
standards and all of Lender’s applicable policies. The appraiser must be
approved by Lender. The Appraisal shall be ordered by Lender but paid for by
Borrower.

Flood Hazard Certification.   A certification by Flood Data Services, Inc. as to
whether the Real Property is located in a flood hazard area. The certification
shall be ordered by Lender but paid for by Borrower. Flood insurance will be
required if (i) any existing improvement on the Real Property is in a flood
hazard area, or (ii) the Improvements are (or will be when they are constructed)
located in a flood hazard area.

Survey.   An ALTA survey of the Real Property certified to Lender. Borrower
shall bear all costs relating to each survey. Each survey must be prepared and
certified by a professional engineer or registered land surveyor satisfactory to
Lender. Lender may require that any survey meet the survey requirements of the
American Land Title Association. Unless Lender agrees otherwise, the survey must
show (i) the boundaries of the Real Property; (ii) the location of any existing
improvements within the boundary lines of the Real Property; and (iii) all
setback lines, easements, and other matters that may affect the Real Property.
In lieu of a current survey, Lender may, in its discretion and depending on the
circumstances, agree to accept an existing survey or recorded plat showing the
Real Property, provided (i) the Real Property as shown on the survey or recorded
plat is consistent with the legal description contained in the instrument
conveying the Real Property to its current owner and in Lender’s mortgage, deed
of trust, or security deed; (ii) Lender receives a satisfactory lender’s title
insurance policy insuring Lender’s required lien priority on the Real Property
without a general exception as to matters of survey; and (iii) any exceptions in
the lender’s title insurance policy relating to matters of survey are acceptable
to Lender and its counsel.

Title Insurance.   With respect to each mortgage, deed of trust, and security
deed that secures repayment of the Loan, an extended coverage loan policy of
title insurance with such endorsements as Lender may reasonably require, issued
by a title insurance company acceptable to Lender and in a form, amount, and
content satisfactory to Lender. If the loan policy of title insurance is not
available at closing, Lender will accept a “marked up” title commitment in a
form and substance satisfactory to Lender and a binding commitment from the
title insurance company to issue the policy upon the terms set forth in the
“marked up” title commitment. Unless Lender agrees otherwise, the lender’s loan
policy must insure (or, in the case of a commitment, agree to insure) that the
title to the Real Property is marketable and that Lender’s Security Instrument
encumbering the Real Property is, or will be when it is recorded, a valid first
priority lien on the fee simple estate of the owner of the Real Property, free
and clear of all defects, liens (including liens for work performed or materials
delivered), encumbrances, and exceptions, except as set forth in Schedule B-2 of
the binding commitment approved by Lender. Unless Lender otherwise agrees,
Lender’s first priority lien on the Real Property and in any improvements
located or to be constructed on the Real Property must be insured as superior to
any and all mechanics’ liens and materialmen’s liens which may be filed in the
future relative to the Real Property and the improvements thereon. Borrower
shall bear all costs relating to the issuance of the title insurance loan
policy, including all title examination fees; title update fees; and title
insurance commitment fees, premiums, and endorsement fees. Borrower shall also
deliver to Lender at Borrower’s expense copies of all restrictions, easements,
covenants, declarations, rights of way, and any other documents that are or will
be listed as exceptions in Lender’s title insurance policy.

Soil Report.   A soil report for the Real Property prepared by a registered
engineer satisfactory to Lender stating that the Real Property is free from soil
or other geological conditions that would preclude its use or development as
contemplated without extra expense for precautionary, corrective, or remedial
measures.

Zoning.   Evidence satisfactory to Lender that the Real Property is duly and
validly zoned for its intended use.

Utility Services.   Evidence satisfactory to Lender that all utility services
appropriate to the intended use of the Real Property are available at the
boundaries of the Real Property.

 

4



--------------------------------------------------------------------------------

Assessment of Property.   Evidence satisfactory to Lender that the Real Property
is and will continue to be assessed and taxed as an independent parcel by all
relevant governmental authorities.

Compliance with Governing Authorities.   Evidence satisfactory to Lender that
the Real Property conforms to and complies with the requirements of all the
easements, covenants, conditions, restrictions, reservations, building laws,
regulations, zoning ordinances, and federal, state, and local requirements
affecting the Real Property.

Leases.   Copies of all leases that affect the Real Property as of the date of
this Agreement. Unless Lender otherwise agrees, Lender’s lien on the Real
Property must have priority over the rights of (i) all tenants under any lease
arrangement, (ii) all parties in possession of the Real Property, and (iii) any
other person or entity claiming any possessory right to any portion of the Real
Property. The terms and conditions of the documents must be satisfactory to
Lender.

Environmental Property Assessment.   Evidence satisfactory to Lender that the
Real Property complies with all applicable Environmental Laws. Lender will not
be required to disburse Construction Funds if the Real Property is at any time
subject to any existing or threatened contamination. Borrower and/or a
consultant acceptable to Lender will be required to complete an environmental
questionnaire and certification attesting to the satisfactory environmental
condition of the Real Property and certifying that Borrower and, to the extent
of Borrower’s knowledge, information, and belief, all current and prior
occupants and owners of the Real Property, have complied with, and are complying
with, all applicable Environmental Laws. Following Lender’s review of the
questionnaire and certification, Lender may require additional testing at
Borrower’s expense, including, but not limited to, an environmental site
assessment and/or investigation. Lender shall determine the scope of any site
assessment or investigation. If the Real Property contains improvements that
were built before 1980 and renovation or demolition work of such improvements is
proposed, an Asbestos Survey must be included in the scope of the work of the
environmental assessment. Any environmental assessment completed by outside
consultants must adhere to the United States Environmental Protection Agency’s
then current “All Appropriate Inquiry” Rule. If the Real Property is found to
contain, or suspected to contain, underground storage tanks, Lender may require
verification satisfactory to Lender that all environmental requirements have
been met before additional Construction Funds are disbursed. During the term of
the Loan, but only if an Event of Default exists or if Lender has reason to
believe that the Real Property may not be in compliance with applicable law.
Lender may require at Borrower’s expense such updated appraisals and
environmental assessments as Lender deems reasonably necessary. Lender may
require Borrower to execute an environmental indemnity agreement that is
satisfactory to Lender.

Subdivision Plat.   Recordation of a subdivision plat executed by all necessary
parties, including applicable governmental authority and approved by Lender.

ENVIRONMENTAL COVENANTS.   Borrower covenants and agrees with Lender as follows:

Environmental Compliance.   Borrower shall ensure that the Real Property
complies with all applicable Environmental Laws during the term of the Loan.
Borrower shall not cause or permit (i) the installation, storage, treatment,
generation, manufacture, or use of Hazardous Substances on, under, about, or
from any of the Real Property in violation of Environmental Laws or any other
applicable law, regulation, or ordinance; or (ii) the disposal, discharge, or
release of Hazardous Substances in violation of Environmental Laws on, under,
about, or from any of the Real Property. The Real Property shall at all times
(i) comply in all material respects with all applicable Environmental Laws,
(ii) remain free and clear of any liens imposed pursuant to any Environmental
Laws, and (iii) comply in all material respects with all required licenses and
permits necessary for the Real Property to comply with all applicable
Environmental Laws.

Notices.   Borrower shall (i) notify Lender of any material change in the
activities or operations conducted on the Real Property; (ii) give Lender prompt
written and oral notice if Borrower receives any notice with regard to Hazardous
Substances in violation of Environmental Laws on, under, about, or affecting any
of the Real Property; and (iii) provide to Lender, and have an ongoing
obligation to provide to Lender, copies of all information in its possession,
under its control, or available to it concerning the environmental condition of
the Real Property and property adjacent to the Real Property.

Remediation.   Borrower shall at Borrower’s expense conduct and complete (i) all
investigations, sampling, and testing required by Lender, provided that Lender
has a good faith belief that there exists Hazardous Substances in violation of

 

5



--------------------------------------------------------------------------------

Environmental Laws or if such investigations, sampling or testing is required by
any law or regulation applicable to Lender; and (ii) all remedial, removal, and
other actions necessary to clean up and remove all such Hazardous Substances on,
under, about, or affecting any of the Real Property in violation of
Environmental Laws in accordance with all applicable Environmental Laws.

Lender’s Rights.   If Lender has a good faith belief at any time that there is
existing or threatened contamination of the Real Property, Lender may
(i) suspend the disbursement of Construction Funds until the threat of
contamination is resolved to Lender’s reasonable satisfaction and any actual
contamination is remediated; (ii) declare the Loan in default and, subject to
any obligation Lender has to give Borrower notice of default and any right
Borrower has to cure the default, accelerate the Indebtedness and declare the
Loan immediately due and payable in full provided that the rights of Lender as
set forth in this subparagraph (ii) are available only with respect to actual
contamination of the Real Property in violation of Environmental Laws; and/or
(iii) take any other action permitted under the terms of this Agreement or the
Related Documents. In addition, Lender may take any other legal or equitable
action and advance such sums as it deems necessary or appropriate to prevent or
remedy any activity, operation, or occurrence on or about the Real Property that
constitutes or may constitute a breach of this Agreement and/or to prevent or
remedy the disposal, discharge, or release or the threatened disposal,
discharge, or release of Hazardous Substances on, under, about, or from the Real
Property in violation of Environmental Laws.

ADDITIONAL REQUIREMENTS RELATING TO THE PROJECT AND PROJECT PROPERTY.   Unless
waived by Lender in writing, Borrower shall deliver the items identified in this
section to Lender at or prior to the Loan closing and at such times or times
thereafter as Lender may reasonably request, all at Borrower’s expense. Items
may be requested more than once. In addition, Borrower shall promptly provide
Lender with any corrections, changes, or updates to the items identified in this
section as soon as such corrections, changes, or updates become available to
Borrower. All of the items identified in this section shall be subject to
Lender’s review and approval, and the form and substance of all such items
delivered to Lender must be satisfactory in all respects to Lender and Lender’s
counsel. Borrower shall provide Lender with the following:

Site Plan.   A copy of the final site plan for the Project and evidence of
approval from all applicable governmental authorities. Additionally, if
applicable, any final, approved subdivision plat and/or final, approved
recombination plat required for the Project Property. No changes may be made to
the site plan, or to the subdivision plat or recombination plat, as applicable,
unless otherwise agreed in writing by Lender, such consent not to be
unreasonably withheld, conditioned or delayed. Borrower will be required to
record any final approved subdivision plat or recombination plat, as applicable,
prior to the closing of Loan unless otherwise agreed in writing by Lender.

Plans, Specifications, and Permits.   A complete set of written Plans and
Specifications setting forth all Improvements to be constructed as part of the
Project, together with copies of all permits and requisite approvals of any
governmental body necessary for the construction and use of the Project. Lender
may require an attorney’s or architect’s opinion that the Project’s design and
construction is in material compliance with all applicable federal, state,
county, and city codes, laws, rules, and regulations and all applicable
restrictions affecting the Project Property, or that it is exempt from otherwise
applicable laws, rules, regulations, and restrictions with which it does not
comply. All requests for changes in the Plans and Specifications, other than
changes which do not require Lender’s consent as hereinafter provided or minor
changes involving no extra cost, must be in writing, signed by Borrower, the
Architect, and the Contractor, and delivered to Lender for its approval.
Borrower will not perform or permit the performance of any work pursuant to any
change order requiring Lender’s consent under the terms herein without Lender’s
prior written approval, which approval will not be unreasonably withheld or
delayed. Borrower will obtain any required permits or authorizations from
governmental authorities having jurisdiction before approving or requesting a
new change order.

List of Contractor.   A list showing the name, address, and telephone number of
Contractor, a general description of the nature of the work to be done, the
labor and materials to be supplied, and the approximate dollar value of the
labor, work, or materials with respect to Contractor. Lender shall have the
right to communicate with any person to verify the facts disclosed by the list
or in any request for the Disbursement of Construction Funds, or for any other
purpose.

List of Primary Subcontractors.   A list of all Primary Subcontractors employed
in connection with the Project, showing the name, address, and telephone number
of each Primary Subcontractor, a general description of the nature of the work
to be done, the labor and materials to be supplied, and the approximate dollar
value of the labor, work, or materials with respect to each Primary
Subcontractor. Lender shall have the right to communicate with any person to
verify the facts disclosed by the list or in any request for the Disbursement of
Construction Funds, or for any other purpose.

 

6



--------------------------------------------------------------------------------

Architect’s and Construction Contracts.   Copies of (i) the Architect’s
Contract, (ii) the Construction Contract, (iii) the licenses of the Architect
and Contractor, with written evidence of the current license status of each, and
(iv) any other information reasonably requested by Lender in regard to any
Architect or Contractor. If requested by Lender, the Architect and Contractor
must provide Lender with an appropriate qualification statement that is signed
under oath, notarized, and in a form approved by Lender. Lender may require
annual qualification statements, as applicable. Lender may require the use of
American Institute of Architects (“AIA”) form contracts for any or all contracts
and agreements involved in the Project. If Lender does not require AIA form
contracts and Borrower’s contracts are not AIA form contracts, Borrower must pay
the cost of Lender’s and/or Lender’s counsel’s review and approval of Borrower’s
contracts. Lender may require an assignment to Lender of the Architect’s
Contracts and the Construction Contract, with each assignment consented and
agreed to by the Architect or Contractor, as appropriate, and by the owner of
the Project Property. The assignment and consent shall be on forms approved by
Lender. The consent to assignment by the Architect, Contractor, and owner of the
Project Property must provide that, upon the occurrence of an Event of Default
under the terms of this Agreement or any of the Related Documents, Lender will
have the same rights to enforce the performance under each such contract as
Borrower has, with no additional compensation payable to the Architect or
Contractor other than as provided in the contract. The Architect and Contractor
may not assign any portion of, or any obligation or right contained in, their
respective contracts to another architect, contractor, or engineer without
Lender’s prior written approval. No changes other than non-material changes or
minor changes involving no extra cost may be made in the Architect’s Contract or
Construction Contract without Lender’s prior written consent, which consent
shall not be unreasonably withheld or delayed. Borrower shall not perform or
permit the performance of any work pursuant to any change order requiring
Lender’s consent as hereinafter provided or any material modification of the
Architect’s Contract or Construction Contract without Lender’s written approval,
which approval shall not be unreasonably withheld or delayed.

Budget and Schedule of Estimated Advances.   Detailed budget and cash flow
projections of the Total Project Cost and a schedule of the estimated amount and
time of each Disbursement of Construction Funds, all of which shall have been
approved by the Lender. The final approved cost budget for the Project is
attached hereto as Schedule 1 and by this reference made a part hereof
(“Budget”).

Bonds.   A performance bond and a payment bond or letter of credit for each
Primary Subcontractor Contract (excluding material only Primary Subcontractor
Contracts). Each bond must (i) be in an amount equal to at least 100% of the
amount of each Primary Subcontractor Contract with the Contractor, (ii) contain
a dual obligee rider naming Lender as an additional obligee and such other
riders and supplements as Lender may reasonably require, (iii) name the Primary
Subcontractor as principal, (iv) be issued by a surety company satisfactory to
Lender, and (v) be reasonably satisfactory in form and content to Lender. The
bonds must be issued on AIA Document A312 or such other form reasonably
acceptable to Lender. Each letter of credit must (i) be in an amount equal to at
least 10% of the amount of each Primary Subcontractor Contract with the
Contractor, (ii) be capable of being drawn upon by Lender, acting unilaterally,
and (iii) be reasonably satisfactory in form and content to Lender.
Notwithstanding the provisions set forth above, a letter of credit shall be
permitted in lieu of a bond only if the amount of the Primary Subcontractor
Contract is not more than $750,000. Such Primary Subcontractor Contracts are
anticipated to cover the following items: (i) site work and utilities,
(ii) concrete, (iii) framing (material and labor), (iv) finish carpentry,
(v) exterior trim, (vi) drywall, (vii) painting, (viii) cabinet and tops, and
(ix) mechanical, electrical and plumbing.

Workers’ Compensation Coverage.   Proof of each Contractor’s compliance with all
applicable workers’ compensation laws and regulations with regard to all work
performed on the Project.

Additional Surveys.   In addition to the survey of the Project Property required
by this Agreement in the section of this Agreement entitled “Requirements
Relating to the Real Property” (the “Initial Survey”), two (2) other surveys of
the Project Property prepared at different times during the term of the Loan as
set forth below. Each survey must be prepared and certified at Borrower’s
expense by a professional engineer or registered land surveyor satisfactory to
Lender. Each such survey must meet the survey requirements of the American Land
Title Association.

Foundation Survey.   Borrower shall provide a foundation survey when foundation
footings are poured. The foundation survey must (i) satisfy all of the
requirements for an Initial Survey; (ii) show the location of the

 

7



--------------------------------------------------------------------------------

foundation of the Improvements being constructed with the Construction Funds;
and (iii) show that the Improvements, if constructed in accordance with the
Plans and Specifications, will lie wholly within the boundaries of the Project
Property without encroaching on any other property and without violating
applicable restrictions, zoning provisions, or setback requirements. Lender
shall not be obligated to make further Disbursements of Construction Funds if
Lender is at any time uncertain as to whether the Improvements, once
constructed, will lie wholly within the boundaries of the Project Property
without encroaching on any other property and without violating applicable
restrictions, zoning provisions, or setback requirements.

“As Built” Survey.   Borrower shall provide an “as built” survey when
construction of all Improvements is complete. The “as built” survey must
(i) satisfy all of the requirements for an Initial Survey, and (ii) show the
location of all Improvements to the Project Property, including utility lines
and paved areas. The Improvements must be entirely within the boundaries of the
Project Property and may not violate applicable restrictions, zoning provisions,
or setback requirements. In lieu of an “as built” survey, Lender may agree to
accept a satisfactory title insurance loan policy insuring Lender’s lien on the
Project Property without exception as to matters of survey. Receipt of the “as
built” survey is a condition precedent to the making of the final disbursement
of Construction Funds.

PROJECT ADMINISTRATION.   Borrower represents and warrants to Lender and
covenants and agrees with Lender as follows:

Use of Loan Proceeds.   Except to the extent Lender permits the use of Loan
Proceeds to purchase the Project Property and/or to pay existing loans secured
by the Project Property or for other purposes in accordance with the Budget,
Loan Proceeds will be used solely for the payment of (i) the costs of the
Project in accordance with the Budget; and (ii) loan fees and interest due under
the Note to the extent provided in the Budget.

Construction of the Project.   Upon Borrower’s receipt of all required permits
and licenses for the Project, but in no event later than October 1, 2013,
Borrower shall promptly commence construction of the Project and cause the
Improvements to be constructed and equipped and ready for occupancy and their
intended use on or before the designated Completion Date (i) in a diligent,
orderly, and good and workmanlike manner; (ii) wholly within the boundaries of
the Project Property; (iii) free from all liens or claims of lien for services,
labor, materials, and improvements; (iv) in material accordance with the Plans
and Specifications approved by Lender and the Construction Contract (subject to
modifications as permitted herein); and (v) in compliance with all applicable
legal requirements, including Environmental Laws, building restrictions,
restrictive covenants, building codes, ordinances, zoning restrictions, setback
requirements, and rights of adjoining or concurrent property owners. Borrower
agrees to complete the Project for purposes of final payment to Contractor on or
before the Completion Date, regardless of the reason for any delay. However, the
requirement to complete the Project on or before the Completion Date is subject
to the section of this Agreement entitled “Force Majeure.”

Cost Overruns.   Borrower shall be responsible for paying all cost overruns on
the Project as they occur, which may be paid from documented line item cost
savings in the Budget or from the Contractor Hard Cost Contingency, the
Developer Hard Cost Contingency, or the Developer Soft Cost Contingency, but in
each instance, only in accordance with the terms and provisions set forth in the
subsection below captioned “Line Item Savings” and “Contingency”.

Project Claims and Litigation.   Borrower shall promptly inform Lender of
(i) all material adverse changes in the financial condition of any Contractor;
(ii) any litigation and claims, actual or threatened, affecting the Project or
any Contractor which could have a material adverse effect on the successful
completion of the Project by the Completion Date or the ability of any
Contractor to complete the Project as agreed; and (iii) any condition or event
which constitutes a breach or default under any of the Related Documents, any
Construction Contract, or any other contract related to the Project.

Contract Administrator.   At Borrower’s expense, Lender may engage a third-party
contract administrator (the “Contract Administrator”) to assist Lender as
Lender’s agent in the administration and management of the Loan. Lender may
delegate to the Contract Administrator such tasks and responsibilities as it
deems appropriate, including, for example, (i) the processing of Borrower’s
requests for the Disbursement of Construction Funds; (ii) the inspection of the
Project to determine the quality and quantity of construction completed and
whether requests for the Disbursement of Construction Funds should be honored;
(iii) the review and verification of receipts, lien waivers, and title insurance
endorsements; (iv) the payment to the appropriate parties of Construction Funds
disbursed by Lender; and (v) the handling of lien claims. The cost of the normal
monthly construction administration by the Contract Administrator is estimated
to be $550.00 per month.

 

8



--------------------------------------------------------------------------------

Purchase of Materials; Conditional Sales Contracts.   Unless authorized by
Lender in writing, no materials, equipment, fixtures, or articles of personal
property placed in or incorporated into the Project may be purchased or
installed under any security agreement or other agreement whereby the seller
reserves or purports to reserve (i) title or the right of removal or
repossession, (ii) the right to consider such items as personal property after
their incorporation into the Project, or (iii) a security interest.

Security Agreements and Financing Statements.   Borrower and the owner(s) of any
equipment, materials, supplies, and/or fixtures that will be incorporated into
the construction of Improvements must execute any and all documentation Lender
deems necessary from time to time in order to give Lender a perfected first lien
security interest in such personal property. By executing this Agreement,
Borrower authorizes Lender to file financing statements and amendments covering
any such personal property that Lender anticipates taking as Collateral for the
Loan. The owner(s) of any such personal property must execute any such
authorizations as Lender may request. Lender may identify Borrower, any business
entity in which Borrower has an interest, and/or the owner(s) of any such
personal property as the debtors in any such filings.

Defects.   If Lender or its inspectors reasonably determine that any work or
materials do not conform to the Plans and Specifications or the Construction
Contract (subject to modifications as permitted herein), or sound building
practices or otherwise depart from any of the requirements of this Agreement,
Lender may require the work to be stopped and suspend the Disbursement of
Construction Funds until the matter is corrected. Borrower will promptly correct
the work to Lender’s reasonable satisfaction. No such action by Lender will
affect Borrower’s obligation to complete the Improvements on or before the
Completion Date.

Signage and Publicity.   Lender may display a sign at Lender’s expense at the
construction site informing the public that Lender is the construction lender
for the Project. The size and location of the sign must be reasonably acceptable
to Borrower and in compliance with applicable laws and ordinances. Lender may
obtain at Lender’s expense other publicity in connection with the Project
through press releases and participation in ground-breaking and opening
ceremonies and similar events.

Adequate Security.   When any event occurs that Lender reasonably and in good
faith determines may endanger completion of the Project or the fulfillment of
any condition or covenant in this Agreement, Lender may require Borrower to
furnish, within twenty (20) days after delivery of a written request, adequate
security to eliminate, reduce, or indemnify Lender against such danger. In
addition, upon such occurrence, Lender may, but shall not be required to,
advance funds or agree to undertake to advance funds to any party to eliminate,
reduce, or indemnify Lender against such danger or to complete the Project. All
reasonable sums paid by Lender pursuant to such agreements or undertakings shall
be for Borrower’s account and shall be without prejudice to Borrower’s rights,
if any, to recover such funds from the party to whom paid. All sums paid by
Lender in the exercise of its option to complete the Project or protect Lender’s
interests shall be payable on demand by Borrower to Lender, together with
interest from and including the date the funds are advanced by Lender at the
rate applicable to the Loan. In addition, any Disbursement of Construction Funds
under this Agreement, including, without limitation, direct disbursements to
Contractor or other parties in payment of sums due under Construction Contract,
shall be deemed to have been expended by or on behalf of Borrower and, to the
extent any such Disbursement of Construction Funds consists of Loan Proceeds,
shall be secured by Lender’s Security Instruments, if any, in the Collateral.

Third-Party Financing.   If Borrower is obtaining permanent financing from a
party other than Lender, then upon completion of the Project Borrower shall
(i) immediately execute such papers and do such things as may be necessary or
required to fulfill all requirements of the permanent loan commitment, and
(ii) pay Lender out of the proceeds of such permanent loan the amount necessary
to pay the Loan and any additional indebtedness incurred by Borrower in
connection with the Loan in full.

 

9



--------------------------------------------------------------------------------

DISBURSEMENT OF CONSTRUCTION FUNDS.

Conditions Precedent to Each Disbursement of Construction Funds.   Lender’s
obligation to make the initial Disbursement of Construction Funds and each
subsequent Disbursement of Construction Funds under this Agreement shall be
subject to the fulfillment to Lender’s satisfaction of all of the requirements
and conditions set forth in this Agreement and in the Related Documents,
including, but not limited to, the following:

 

  (i)

Borrower shall have paid to Lender all fees, charges, and other expenses which
are then due and payable as specified in this Agreement or any Related Document.

 

  (ii)

All work completed at the stage of construction for which a Disbursement of
Construction Funds is requested shall have been completed in a good and
workmanlike manner and all materials and fixtures furnished and installed at
that stage of construction shall have been furnished and installed, all in
material compliance with the Plans and Specifications (subject to modifications
as permitted herein). Borrower shall also have furnished to Lender such proofs
as Lender may reasonably require (to include, for example, a certification by an
engineer, architect, or other qualified inspector acceptable to Lender) to
establish the progress of the work, compliance with applicable laws, freedom of
the Project Property from liens, and the basis for the requested Disbursement of
Construction Funds.

 

  (iii)

Borrower shall have obtained and attached to each request for a Disbursement of
Construction Funds such executed receipts, lien waivers, lien subordination
agreements, and indemnifications not already provided as Lender may reasonably
require from any party having potential lien rights, covering all work, labor,
equipment, and materials done, supplied, performed, or furnished prior to such
application for the Disbursement of Construction Funds.

 

  (iv)

A title bringdown shall have been performed and Lender shall have received an
endorsement to Lender’s title insurance loan policy (or a satisfactory
commitment to issue such an endorsement) insuring that, as of the date of the
Disbursement of Construction Funds, the lien of Lender’s Security Instrument is
superior to any liens or potential liens for work performed or materials
delivered, there are no changes to the priority of Lender’s liens and security
interests therein and there are no new liens or encumbrances unless Lender shall
have approved the same in writing, in advance.

Lender shall determine (i) the percentage or the amount of work completed, and
(ii) the amount of Construction Funds to be disbursed.

Change Orders.   Except as provided below, all change orders must be approved in
advance in writing by Lender and Borrower agrees to notify Lender in advance of
all change orders and at the time of any request for an a Disbursement of
Construction Funds. Notwithstanding the foregoing, change orders that meet each
of the following requirements shall not require the consent of Lender:
(i) change orders not to exceed $100,000 for a single item or an aggregate of
$500,000 for all changes, (ii) change orders that do not result in a material
change to the design or the structural components of the Improvements, and
(iii) change orders that have been approved by all applicable governmental
authorities, if the approval of such governmental authorities is required.
Lender will endeavor to notify Borrower of whether Lender approves of the
requested change order within twenty (20) days of the receipt by Lender of all
items required by Lender in order to evaluate such request. If Lender is unable
to complete its review within such twenty (20) day period, Lender will endeavor
to notify Borrower of the reasons for the delay in responding and a good faith
estimate of the date by which Lender will complete its review. Lender’s notice
to Borrower may be given either in writing or orally. Lender shall not have
liability to Borrower or any other person for failure to complete Lender’s
review of a requested Change Order within a specified time.

Line Item Savings.   To the extent that any line item in the Budget shall be
completed for less than the amount allocated to such line item, and Borrower
documents such cost savings to Lender’s reasonable satisfaction, then, at
Borrower’s discretion (i) any such cost savings which are in the “Hard Costs”
category of the Budget may be reallocated to the Developer Hard Cost Contingency
or to the Contractor Hard Cost Contingency; and (ii) any such cost savings which
are in the “Soft Costs” category of the Budget may be reallocated to the
Developer Soft Cost Contingency.

Contingency.   At any time and without the consent of Lender, the Contractor may
reallocate amounts in the Contractor Hard Cost Contingency to any line item in
the “Hard Costs” section of the Budget.

Until construction of the Project is fifty percent (50%) complete, Borrower may
reallocate (i) up to fifty percent (50%) of the amount in the Developer Hard
Cost Contingency to any line item in the “Hard Costs” section of the Budget; and

 

10



--------------------------------------------------------------------------------

(ii) up to fifty percent (50%) of the amount in the Developer Soft Cost
Contingency to any line item in the “Soft Costs” section of the Budget. When
construction of the Project is over fifty percent (50%) complete, Borrower may
reallocate (x) all amounts in the Developer Hard Cost Contingency to any line
item in the “Hard Costs” section of the Budget; (y) and all amounts in the
Developer Soft Cost Contingency to any line item in the “Soft Costs” section of
the Budget. Subject to the foregoing, amounts in the Developer Hard Cost
Contingency, Developer Soft Cost Contingency and/or line item savings may be
reallocated to any line item in the Budget (whether it is for hard costs or soft
costs, excluding fee items) with the prior written consent of Lender, which
consent will not be unreasonably withheld.

Retainage.   Borrower and Lender desire to encourage Contractor to work
diligently on the Project, remedy any deficient job performance, and complete
the Project on schedule in accordance with the Plans and Specifications. In
approving and funding any Disbursement of Construction Funds to pay for the cost
of materials actually incorporated into the Project and labor actually performed
in connection with the Project, Lender may, at its option, hold back from any
Disbursement of Construction Funds an amount equal to the retainage amount
specified in the Construction Contract in the form approved by Lender (the
“Retainage Amount”) until such time as the Project is completed accordance with
the Plans and Specifications (subject to modifications as permitted herein) and
all deficiencies have been corrected. If Lender determines such disbursements
are warranted, Lender may, in its discretion, disburse all or any portion or
portions of the Retainage Amounts before the Project is completed. Borrower
acknowledges and agrees that this retainage provision is for Lender’s benefit
and protection, not Borrower’s.

Authorized Persons.   Unless and until Borrower gives written instructions to
Lender to the contrary, Lender may make a Disbursement of Construction Funds
upon the request and at the direction of any of the following, each of whom is
an “Authorized Person”: any person designated or authorized by Borrower in
writing. Each Authorized Person is authorized and empowered to act on Borrower’s
behalf to execute any request for a Disbursement of Construction Funds, receive
any Disbursement of Construction Funds, execute any written receipt, and
acknowledge the status of the Indebtedness and claims. The Authorized Persons as
of the date hereof are any one of the following: Sanford Fox, Thomas Keady,
Robert Gaherty, and Richard Schechter.

Requests for the Disbursement of Construction Funds.   Lender may require as a
condition to any Disbursement of Construction Funds the proper execution and
delivery to Lender or Lender’s agent of such written forms requesting the
Disbursement of Construction Funds as Lender may reasonably request (including,
for example, a standard AIA payment request form). Lender may, but is not
obligated to, accept and honor telephonic or electronic (including email or
facsimile) requests for the Disbursement of Construction Funds from any
Authorized Person. Borrower shall request a Disbursement of Construction Funds
only with respect to work actually completed and for materials and equipment
actually incorporated into the Project or stored on the Project Property.
Ordinarily, Lender will require at least ten (10) business days’ notice prior to
making a Disbursement of Construction Funds. If Lender is unable to complete its
review within such ten (10) business days period, Lender will endeavor to notify
Borrower of the reasons for the delay in responding and a good faith estimate of
the date by which Lender will complete its review. Lender’s notice to Borrower
may be given either in writing or orally. Lender shall not have any liability to
Borrower or any other person for Lender’s failure to complete Lender’s review of
a request for a Disbursement of Construction Funds within any specified time or
to make a Disbursement of Construction Funds on the date requested by Borrower.
Borrower shall not request a Disbursement of Construction Funds more frequently
than once each month. Each request for a Disbursement of Construction Funds
shall be deemed a certification of Borrower that, as of the date of such
request, all representations and warranties contained in this Agreement are true
and correct, and that Borrower is in material compliance with all of the
provisions of this Agreement and the Related Documents.

Disbursement of Construction Funds.   In its discretion, Lender may make any
Disbursement of Construction Funds payable directly to any of the following (or,
if Lender has retained the services of a Contract Administrator, to the Contract
Administrator for subsequent payment directly to any of the following): (i) any
Borrower; (ii) any bank account belonging to any Borrower; (iii) Borrower and
Contractor, subcontractor, or provider of materials or supplies; and/or (iv) any
Contractor, subcontractor, or provider of materials or supplies. Notwithstanding
the foregoing, Lender agrees that prior to an Event of Default, or such other
event or conditions as Lender may determine reasonably warrant it doing so,
Lender shall not make disbursements directly and solely to Contractor or any
subcontractor or supplier of materials and supplies.

Final Disbursement of Construction Funds.   Lender will be under no obligation
to make a final Disbursement of Construction Funds until (i) the construction of
all Improvements has been completed to Lender’s reasonable satisfaction

 

11



--------------------------------------------------------------------------------

in material accordance with the Plans and Specifications (subject to
modifications as permitted herein), (ii) Contractor has fully performed under
the Construction Contract, (iii) any required completion notice has been posted,
and (iv) Lender has received appropriate endorsements to Lender’s title
insurance loan policy insuring that the lien of the Security Instrument
encumbering the Project Property is superior to any liens or potential liens for
work performed or materials delivered. Construction shall not be deemed complete
for purposes of a final Disbursement of Construction Funds unless and until
Lender has received all of the following:

 

  (i)

Evidence reasonably satisfactory to Lender that (a) all work under the
Construction Contract requiring inspection by any governmental authority with
jurisdiction has been duly inspected and approved by all such authorities, (b) a
Certificate of Occupancy for the completed Project has been issued, and (c) all
parties performing work or providing materials in connection with the Project
have been or will be fully paid;

 

  (ii)

A certification by an engineer, architect, or other qualified inspector
acceptable to Lender that (a) the Improvements have been completed substantially
in accordance with the Plans and Specifications and the Construction Contract
(subject to modifications as permitted herein), (b) direct connection has been
made to all utilities set forth in the Plans and Specifications, and (c) the
Project is ready for occupancy;

 

  (iii)

Receipt of the final “as-built” survey; and

 

  (iv)

Acceptance of the completed Improvements by Lender and Borrower.

Suspension/Cessation of Disbursement of Construction Funds.   Regardless of any
duty Lender has to notify Borrower of a default and any right Borrower has to
cure a default, Lender shall have no obligation to make a Disbursement of
Construction Funds or Borrower’s Funds at any time Borrower or any other party
thereto other than Lender is in default under the terms of this Agreement or any
of the Related Documents. Lender’s obligation to make a Disbursement of
Construction Funds and/or Borrower’s Funds shall be suspended following the
occurrence of an Event of Default until such default is cured. Lender shall have
no obligation to make any further Disbursement of Construction Funds (i) after
the Completion Date, (ii) after the maturity of the Note, or (iii) if an Event
of Default occurs that is not cured during any applicable cure period after the
giving of any required notice of default.

INSURANCE REQUIREMENTS.

Required Insurance.   In addition to title insurance and unless waived by Lender
in writing, Borrower shall obtain and maintain for the term of the Loan
insurance policies of the kinds described in this section. Each policy must
(i) be issued by an insurance company acceptable to Lender; (ii) insure against
such risks, provide such coverage, include such endorsements, and be written in
such amounts as Lender may reasonably require; (iii) identify Lender and its
successors and assigns as an additional insured or loss payee, as Lender may
require; (iv) include a stipulation that coverage will not be cancelled or
diminished without at least ten (10) days prior written notice to Lender; and
(v) include an endorsement providing that coverage in favor of Lender will not
be impaired in any way by any act, omission, or default of Borrower or any other
person. Borrower shall provide Lender with a copy of each insurance policy or
evidence thereof that is satisfactory to Lender. Lender may require that the
insurance policies include the following:

 

  (i)

A “builder’s all-risk” course of construction insurance policy, with extended
coverage covering the Improvements. The builder’s all-risk insurance policy must
be converted to an owner’s Special Form (owner’s all-risk) hazard insurance
policy immediately upon the issuance of a Certificate of Occupancy or occupancy
of all or any portion of the Improvements, whichever occurs first.

 

  (ii)

Owner’s Special Form (owner’s all-risk) hazard insurance policies covering all
other improved Real Property.

 

  (iii)

Owner’s and Contractor’s commercial general liability insurance, public
liability, and workers’ compensation insurance covering the Project Property
and/or the Real Property, as applicable.

 

  (iv)

Flood insurance, if required by Lender or applicable law.

 

  (v)

Special Form hazard insurance on any Collateral consisting of tangible personal
property that secures the Loan.

 

12



--------------------------------------------------------------------------------

  (vi)

Professional malpractice insurance, if required by Lender.

 

  (vii)

Any other insurance required by this Agreement, the Related Documents, or
Lender.

The initial amounts of the insurance coverage required hereunder are as follows:

Construction – 2,000,000 primary and 10,000,000 Umbrella – 7/15/13 to 1/15/15 –
10 Years Completed operations

Builders Risk - $5,000 Deductible – 16 month project

Based upon the following:

$25,848,000 Hard Cost

$12,856,422 Soft Costs

$4,500,000 Loss of Rents

Insurance Reports.   At Lender’s written request, Borrower shall provide Lender
reports on each existing insurance policy showing such information as Lender may
reasonably request, including, without limitation, the following: (i) the name
of the insurer; (ii) the risks insured; (iii) the amount of the policy; (iv) the
properties insured; (v) the then-current property values on the basis of which
insurance has been obtained; (vi) the manner of determining those values; and
(vii) the expiration date of the policy. In addition, upon request of Lender
(however not more often than annually), Borrower will have an independent
appraiser satisfactory to Lender determine, as applicable, the actual cash value
or replacement cost of any Collateral. The cost of such appraisal shall be paid
by Borrower.

Failure to Maintain Required Insurance.   If Lender determines at any time
during the term of the Loan that any required insurance is not in force or that
the policy is in an amount less than required by Lender and Borrower fails to
purchase the required insurance or correct any deficiencies within forty-five
(45) days after written notice of the deficiency, Lender may purchase the
required insurance on Borrower’s behalf and charge Borrower the cost of the
premiums and fees incurred in purchasing the insurance. If Lender decides to
purchase or replace insurance on Borrower’s behalf and Lender or one of Lender’s
related entities sells the required insurance, the replacement insurance may be
purchased by Lender from Lender or Lender’s related entity. Such lender-placed
coverage may be substantially more expensive than a policy obtained by Borrower,
may not cover Borrower as an insured, may not cover Borrower’s equity, and may
not provide the same scope of coverage as a policy obtained by Borrower. Lender
or one of Lender’s affiliates may be paid a commission for placement of the
lender-placed coverage, if applicable.

DAMAGE OR DESTRUCTION; APPLICATION OF INSURANCE PROCEEDS.   Subject to any
different arrangement that may apply as a consequence of a subordination,
nondisturbance, and attornment agreement between Lender, the owner of the Real
Property, and any tenant occupying all or an portion of the Real Property, if
any of the Real Property is damaged or destroyed by casualty of any nature
before the Indebtedness is paid in full and Borrower is no longer entitled to
obtain Advances, then Borrower shall use funds other than Construction Funds to
restore the Real Property promptly to the condition in which it was before such
damage or destruction occurred. Lender shall not be obligated to resume the
Disbursement of Construction Funds until such restoration has been accomplished.
The Security Instruments may contain provisions that permit Lender, at its
option, to receive and retain any insurance proceeds payable with respect to any
loss or damage to the Real Property and to apply the insurance proceeds to the
reduction of Indebtedness, the payment of any lien affecting the Real Property,
or the restoration and repair of the Real Property. In the administration of
this Loan, Lender agrees that, provided the insurance proceeds are paid to
Lender and all of the following conditions are continuously met, the insurance
proceeds shall be deposited in a special escrow account under Lender’s exclusive
control to be advanced by Lender to Borrower for the costs of restoration and
repair of the Real Property or Improvements and the completion of the Project:

 

  (i)

Borrower notifies Lender in writing of Borrower’s desire and intent to restore
and repair the damaged Real Property.

 

  (ii)

There exists no Event of Default or any other event or condition which, on the
giving of notice or the passage of time, or both, would constitute an Event of
Default under the terms of this Agreement or the Related Documents.

 

13



--------------------------------------------------------------------------------

  (iii)

Intentionally Deleted.

 

  (iv)

Lender has not paid the insurance premium or advanced the insurance premium on
behalf of Borrower or the owner of the Real Property that sustained the casualty
loss, regardless of whether the amount paid or advanced by Lender was added to
the Indebtedness secured by the Security Instruments (i.e., the insurance
premium must not have been paid by Lender).

 

  (v)

If the insurance proceeds deposited to the escrow fund are insufficient in
Lender’s reasonable judgment to pay the anticipated cost of restoring and
repairing the damaged Real Property in full, and line item savings or
contingency, in each instance, only if specifically approved by Lender in
advance, acting reasonably, are not otherwise available to make up the
deficiency, Borrower deposits to the escrow account such additional sums as
Lender may require to pay the anticipated costs of the restoration and repair of
the damaged Real Property in full. Funds deposited by Borrower may, at Lender’s
option, be applied to the restoration and repair of the damaged Real Property
before insurance proceeds.

 

  (vi)

Borrower presents evidence satisfactory to Lender and its counsel that (a) the
proposed restoration and repairs are economically feasible; (b) Lender’s
security is not and will not be impaired thereby; (c) Borrower has the ability
and willingness to repay the Indebtedness as and when due during the period of
restoration and repair; and (d) the resulting value of the Real Property
following the restoration and repair of the Real Property will not be less than
the value of the Real Property before the casualty loss.

 

  (vii)

Borrower submits plans and specifications, the identity of each proposed
contractor, and each contract for the repair and restoration of the damaged Real
Property to Lender for its review and approval, and Lender gives its written
approval of the same, which approval shall not be unreasonably withheld or
delayed. However, in no case shall Lender be required to be a party to any such
contract or agreement.

 

  (viii)

Lender does not and, in Lender’s judgment, is not likely to, incur any liability
to any other person as a result of such use or release of insurance proceeds.

 

  (ix)

The restoration and repairs commence, progress, and are completed within a
reasonable period of time, as reasonably determined by Lender, and in any event,
such restoration and repairs can be completed prior to the then scheduled
maturity of the Loan.

Any funds remaining in the escrow account after completion of the restoration
and repair of the damaged Real Property and the completion of the Project may be
applied by Lender toward the satisfaction of the Indebtedness. The application
of insurance proceeds toward the satisfaction of the Indebtedness shall not
extend or postpone the due date of payments due under the terms of the Note or
Related Documents. In the event of a foreclosure of the Security Instrument
encumbering all or any portion of the Real Property, a deed in lieu of
foreclosure, or any other transfer of title in satisfaction of any indebtedness
or obligation secured by the Real Property, all of Borrower’s right, title, and
interest in and to any insurance policies then in force with respect to the Real
Property foreclosed or transferred, and any insurance proceeds resulting from
loss or damage to such Real Property which occurred prior to such foreclosure or
transfer, shall pass to Lender or Lender’s grantee or to the purchaser of such
Real Property, as the case may be.

LENDER’S RIGHT TO INSPECT AND TEST.   Lender and its agents (including the
Contract Administrator, if any) shall at all times upon no less than
forty-eighty hours prior notice to Borrower have the following rights, each of
which can be exercised at any reasonable time or times: (i) the right of entry
and free access to the Project Property and the right to inspect all work done,
labor performed, and materials furnished with respect to the Project; (ii) the
right to enter upon the Real Property and to conduct such commercially
reasonable investigations, inspections, and tests at Borrower’s expense as
Lender reasonably deems appropriate to ensure the continued compliance of
Borrower, the Improvements, the Project Property, and the Real Property with the
requirements of this Agreement and with all applicable legal requirements,
including Environmental Laws, building restrictions, restrictive covenants,
building codes, ordinances, zoning restrictions, setback requirements, and
rights of adjoining or concurrent property owners; (iii) the right to inspect
any other Collateral and Borrower’s other assets; and (iv) the right to examine
or audit Borrower’s books, accounts, and records and to make copies and
memoranda of Borrower’s books, accounts, and records. Lender agrees that prior
to an Event of Default, or such other event or conditions as Lender may
determine reasonably warrant it doing so, it shall neither contact any
subcontractor

 

14



--------------------------------------------------------------------------------

nor supplier of materials or supplies without prior notice to the Contractor. If
Borrower now or hereafter maintains any records (including, without limitation,
computer-generated records and computer software programs for the generation of
such records) in the possession of a third party, Borrower shall, at Lender’s
request, notify such party to permit Lender free access to such records at all
reasonable times and to provide Lender with copies of any records Lender may
request, all at Borrower’s expense. Lender shall have unrestricted access to and
the right to copy all records, accounting books, contracts, subcontracts, bills,
statements, vouchers, and supporting documents of Borrower relating in any way
to the Project.

LIMITATION OF LENDER’S RESPONSIBILITY.   Each survey, inspection, report, and
appraisal requested or required by Lender under this Agreement or made by, on
behalf of, or for the benefit of Lender in connection with the Loan (including
any survey, inspection, report, or appraisal made by or at the direction of the
Contract Administrator, if any) shall be solely for Lender’s own use and
protection and not for the benefit or the protection of Borrower or any other
person or entity. Borrower acknowledges and agrees that (i) Lender makes no
warranty or representation as to the accuracy, completeness, or sufficiency of
any such survey, inspection, report, or appraisal; (ii) neither Borrower nor any
other person or entity may rely upon any such survey, inspection, report, or
appraisal; and (iii) Borrower will not rely upon any such survey, inspection,
report, or appraisal. Such surveys, inspections, reports, and appraisals do not
constitute any assurance or representation to Borrower or to any other person or
entity as to (i) the value or condition of any property; (ii) the quality or
quantity of work performed, materials used, or construction completed; or
(iii) compliance with plans, specifications, Environmental Laws, building
restrictions, ordinances, restrictive covenants, building codes, zoning laws, or
other legal requirements. No Disbursement of Construction Funds shall constitute
or be interpreted as (i) an approval or acceptance by Lender of the work
performed, materials used, or construction completed through the date of the
Disbursement of Construction Funds; or (ii) a representation or indemnity by
Lender against any deficiency or defect in the work, materials, or construction,
or against any breach of any contract. Inspections and approvals of the Plans
and Specifications, the Improvements, the workmanship and materials used in the
Improvements, and the exercise of any other right of inspection, approval, or
inquiry granted to Lender in this Agreement are acknowledged to be solely for
the protection of Lender’s interests, and under no circumstances shall they be
construed to impose any responsibility or liability of any nature whatsoever on
Lender to Borrower or any other person or entity. Neither Borrower nor any
contractor, subcontractor, laborer, supplier of materials, nor any other person
or entity shall rely, or have any right to rely, upon Lender’s determination of
the appropriateness of any Disbursement of Construction Funds.

REPRESENTATIONS AND WARRANTIES.   Borrower represents and warrants to Lender
that (i) as of the date of this Agreement; (ii) as of the date of each
Disbursement of Construction Funds; (iii) as of the date of any renewal,
extension, or modification of the Loan; and (iv) at all times any Indebtedness
exists:

Authority to Do Business.   Borrower is duly authorized to transact business in
the state in which the Project Property is located and in all other states in
which Borrower is doing business, having made all necessary filings and having
obtained all necessary governmental licenses, permits, and approvals. Borrower
is duly organized and constituted, validly existing, and in good standing in
each state in which Borrower is doing business. Specifically, Borrower is, and
at all times shall be, duly qualified to engage in business in all states in
which the failure to so qualify would have a material adverse effect on
Borrower’s business or financial condition. Borrower has the full power and
authority to own Borrower’s assets and to transact all businesses in which
Borrower is presently engaged or presently proposes to engage.

Assumed Business Names.   Borrower has filed or recorded all documents or
filings required by law relating to all assumed business names used by Borrower.
If Borrower currently operates or does business under any assumed name, the
following is a complete list of the assumed business names under which Borrower
currently does business: “REALM Patterson Place”, provided that Borrower
reserves the right to change the name of the Project prior to completion upon
written notice to Lender.

Authorization.   Borrower’s execution, delivery, and performance of this
Agreement and all of the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under any provision of (i) Borrower’s organizational
documents, if Borrower is an entity; (ii) any documents that govern, regulate,
or limit Borrower’s business activities or affairs; (iii) any agreement or other
instrument binding upon Borrower; (iv) any applicable law or governmental
regulation; or (v) any court decree or order applicable to Borrower or to
Borrower’s assets.

Financial Information.   Borrower’s financial statements supplied to Lender
truly and completely disclose Borrower’s financial condition in all material
respects as of the date of each such statement, and there has been no material
adverse change in Borrower’s financial condition subsequent to the date of the
most recent financial statement supplied to Lender. Borrower has no material
contingent obligations except as disclosed in such financial statements.

 

15



--------------------------------------------------------------------------------

Assets.   Except as contemplated by this Agreement or as previously disclosed in
Borrower’s financial statements or in writing to Lender and approved by Lender
in writing, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower’s assets free and
clear of all liens and Security Interests and has not executed any security
documents or financing statements relating to such assets. All of Borrower’s
assets are titled in Borrower’s legal name, and Borrower has not used, or been
named as a “debtor” in any financing statement under, any other name within the
last five (5) years.

Hazardous Substances.   Except as previously disclosed to and approved by Lender
in writing, Borrower represents and warrants that (i) during the period of
Borrower’s ownership or occupancy of the Real Property, there has been no use,
generation, manufacture, storage, treatment, disposal, release, or threatened
release of any Hazardous Substance by any person on, under, about, or from any
of the Real Property in violation of applicable Environmental Laws;
(ii) Borrower has no knowledge of, or reason to believe that there has been, any
violation of any Environmental Laws or any use, generation, manufacture,
storage, treatment, disposal, release, or threatened release of any Hazardous
Substance on, under, about, or from the Real Property by any current or prior
occupant or owner of any of the Real Property in violation of applicable
Environmental Laws; and (iii) Borrower has no knowledge of, or reason to believe
that there exists, any threatened or pending claim, action, investigation, or
proceeding seeking to enforce any right or remedy against Borrower, the Real
Property, or any current or prior occupant or owner of any of the Real Property
under any Environmental Laws. The representations and warranties contained in
this section are based on Borrower’s due diligence in investigating the Real
Property for hazardous waste and Hazardous Substances and the environmental
report delivered to Lender prior to the closing of the Loan.

Litigation and Claims.   Other than tenant evictions in the ordinary course of
business and as has been previously disclosed to and approved by Lender in
writing, no litigation, claim, investigation, administrative proceeding, or
similar action (including those for unpaid taxes) against Borrower is pending or
threatened, and no other event has occurred which may have a material adverse
effect on Borrower’s financial condition or assets.

Taxes.   To the best of Borrower’s knowledge, all of Borrower’s tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments, and other governmental charges have been paid in full, except those
which are presently being, or are going to be, contested by Borrower in good
faith in the ordinary course of business and for which adequate reserves have
been provided.

Lien Priority.   Except as previously disclosed to and approved by Lender in
writing, Borrower has not entered into or granted any Security Instruments or
permitted the filing or attachment of any Security Interests on or affecting any
of the Collateral that would be prior to, or that may in any way be superior to,
Lender’s Security Interests and rights in and to the Collateral.

Binding Effect.   This Agreement, the Note, and all Related Documents are
binding upon the signers thereof and their respective successors,
representatives, and assigns, and are legally enforceable in accordance with
their respective terms.

AFFIRMATIVE COVENANTS.   Borrower covenants and agrees with Lender that, until
the Indebtedness is paid in full and Borrower is no longer entitled to obtain
Advances, Borrower will:

Evidence of Authority.   Provide to Lender such properly certified resolutions,
authorizations, documents, and instruments as Lender may reasonably request from
time to time, including, for example, resolutions that (i) authorize the
acquisition of the Project Property, the construction of the Project, the
obtaining of the Loan, the encumbrance of Borrower’s assets to secure the Loan,
and the execution of this Agreement, the Note, and the other Related Documents;
(ii) designate those persons authorized to sign and deliver this Agreement, the
Note, and the Related Documents on behalf of Borrower; and (iii) ratify and
confirm actions previously taken by or on behalf of Borrower.

Loan Fees and Expenses.   Pay upon written demand (i) all Loan closing costs;
(ii) all Loan fees; (iii) all title examination fees, title insurance premiums,
appraisal fees, survey costs, inspection fees, filing and recording fees, and
filing and recording taxes (including recordation, intangible, mortgage, and
documentary stamp taxes); and (iv) all reasonable out-of-pocket expenses
actually incurred by Lender in connection with the preparation of Loan
documents, the making of the Loan, and the management and oversight of the Loan,
including Lender’s reasonable attorneys’ fees for Lender’s outside counsel.

 

16



--------------------------------------------------------------------------------

Taxes, Liens, and Claims of Lien.   Pay and discharge when due and before they
become delinquent all of Borrower’s indebtedness and obligations of every kind
and nature, including, without limitation, all taxes, assessments, governmental
charges, levies, and claims (including all claims for labor done and materials
and services furnished in connection with the Project) that, if not paid, are or
might become a lien, claim of lien, or charge upon all or any portion of the
Collateral, the Project Property, the Improvements, Borrower’s Funds, the
undisbursed Loan principal, or any of Borrower’s assets, income, or profits.
With respect to claims for labor performed and materials and services furnished
in connection with the Project, Borrower shall (i) cause all such claims to be
fully paid and discharged in a timely manner; (ii) diligently file or procure
the filing of a valid notice of completion of the Improvements, or such
comparable document(s) as may be permitted under applicable lien laws;
(iii) diligently file or procure the filing of a notice of cessation, or such
comparable document(s) as may be permitted under applicable lien laws, if there
is a cessation of labor on the Project for a continuous period of thirty
(30) days or more; and (iv) take all steps necessary to remove or satisfy all
liens and claims of lien arising from such claims. However, Borrower shall not
be required to pay and discharge any such indebtedness, obligation, tax,
assessment, charge, levy, or claim so long as (i) Borrower is in good faith
contesting the indebtedness, obligation, tax, assessment, charge, levy, or claim
by appropriate proceedings filed and asserted in a timely and proper manner; and
(ii) at Lender’s option, Borrower has either established a bond, deposited funds
with Lender sufficient to pay, or established on its books adequate reserves in
accordance with GAAP with respect to, such contested indebtedness, obligation,
tax, assessment, charge, levy, or claim. If the indebtedness, obligation, tax,
assessment, charge, levy, or claim does become a lien, claim of lien, or charge
upon all or any portion of the Collateral, the Project Property, the
Improvements, Borrower’s Funds, the undisbursed Loan principal, or any of
Borrower’s assets, income, or profits, then Lender may demand that Borrower take
such action or actions as may be necessary to remove or satisfy the lien, claim
of lien, or charge if Lender reasonably believes that the lien, claim of lien,
or charge has or may have (i) priority over Lender’s Security Interest in any
Collateral, or (ii) an adverse effect on Lender’s orderly administration of the
Loan. If Borrower fails to remove any such lien, claim of lien, or charge which
it is required to discharge as provided above within ten (10) days of written
notice from Lender to Borrower, then Lender may (i) pay such lien, claim of
lien, or charge from funds deposited by Borrower with Lender as provided in this
section; (ii) pay such lien, claim of lien, or charge from the Construction
Funds, in which case the Disbursement of Construction Funds shall be considered
as having been duly authorized by Borrower; (iii) pay such lien, claim of lien,
or charge as an expense on Borrower’s behalf, in which case the payment will be
considered an expense paid by Lender that is subject to the section of this
Agreement entitled “Lender’s Expenditures”; (iv) contest the validity of the
lien, claim of lien, or charge, in which case Borrower shall pay all costs and
expenses of such contest, including Lender’s reasonable attorneys’ fees; or
(v) take or refrain from taking such other actions as Lender believes to be in
Lender’s interest.

Performance.   Perform and comply, in all material respects and in a timely
manner, with all terms, conditions, and provisions set forth in this Agreement,
in the Related Documents, and in all other instruments and agreements between
Borrower and Lender. Borrower shall notify Lender immediately in writing of any
default in connection with any such agreement.

Compliance Certificates.   Contemporaneously with providing the annual financial
statements as required herein below, and such other times as may be requested by
Lender, provide Lender with a compliance certificate signed by Borrower’s chief
financial officer or some other officer or person acceptable to Lender. The
compliance certificate shall certify that the representations and warranties set
forth in this Agreement and the Related Documents are true and correct as of the
date of the certificate and that, as of the date of the certificate, no Event of
Default exists under this Agreement or the Related Documents.

Notices of Claims and Litigation.   Promptly inform Lender in writing of (i) all
material adverse changes in Borrower’s financial condition; and (ii) all
existing and all threatened litigation, claims, investigations, administrative
proceedings, or similar actions affecting the Project Property, any Collateral,
Borrower, any Guarantor, or the owner of the Project Property or any Collateral
which could have a material adverse effect on the Project Property, any
Collateral, or the financial condition of Borrower, any Guarantor, or the owner
of the Project Property or any Collateral.

Additional Assurances.   Make, execute, and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, corrective instruments, documents, and other agreements
as Lender or its counsel may reasonably request to evidence and secure the Loan,
to perfect all Security Interests in the Collateral and Improvements, and to
correct any deficiencies or errors in this Agreement or the Related Documents.

 

17



--------------------------------------------------------------------------------

COVENANTS REGARDING FINANCIAL INFORMATION.   Borrower covenants and agrees with
Lender that, until the Indebtedness is paid in full and Borrower is no longer
entitled to obtain Advances, Borrower will:

Financial Records.   Maintain Borrower’s books and records in accordance with
GAAP, applied on a consistent basis, and permit Lender upon no less than
forty-eight hours prior notice to examine and audit Borrower’s books and records
at all reasonable times.

Financial Statements and Related Information.   Furnish Lender with such
financial statements and other related information at such frequencies and in
such detail as Lender may reasonably request, including, but not limited to, the
following:

Annual Financial Statements.   As soon as available, but in no event later than
ninety (90) days after the end of each fiscal year, Borrower’s balance sheet and
income statement for the year ended.

Tax Returns.   As soon as available, but in no event later than fifteen
(15) days after the applicable filing date, including extensions, for the tax
reporting period ended, federal and other governmental tax returns and all
schedules relating thereto, including Schedule K-1 (if applicable).

Monthly Management Reports.   Commencing upon completion and occupancy of any
portion of the Project Property, monthly management reports consisting of
operations information, rent rolls, cash flows and a profit and loss statement
as of the end of each calendar month, such management reports to be due no later
than fifteen (15) days after the end of each month.

Additional Information and Statements.   Such additional information and
statements, lists of assets and liabilities, aging of receivables and payables,
inventory schedules, budgets, forecasts, tax returns, and other reports with
respect to Borrower’s financial condition and business operations as Lender may
reasonably request from time to time.

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.

NEGATIVE COVENANTS.   Borrower covenants and agrees with Lender that, until the
Indebtedness is paid in full and Borrower is no longer entitled to obtain
Advances, Borrower will not do any of the following without first obtaining
Lender’s prior written consent:

Indebtedness and Liens.   (i) Create, incur, or assume indebtedness for borrowed
money, including capital leases, except for indebtedness to Lender and trade
debt incurred in the ordinary course of business; (ii) sell, transfer, or lease
any of Borrower’s assets, except for the sale or lease of inventory and entering
into standard tenant leases in the ordinary course of business; (iii) sell with
recourse any of Borrower’s accounts, except to Lender; or (iv) create or allow
to be created any lien or charge upon any of Borrower’s assets, other than
Permitted Liens and development easements approved in advance by Lender.

Pay Dividends or Distributions.   Declare or pay any dividend or make any
distribution following the occurrence of an Event of Default.

Continuity of Operations.   (i) Engage in any business activities substantially
different than those in which Borrower is presently engaged; (ii) merge with,
acquire, or consolidate with any other business entity; (iii) convert to a
different kind of business entity; (iv) change Borrower’s name; or (v) cease
operations, liquidate, or dissolve.

Loans, Acquisitions, and Guaranties.   (i) Lend money, invest in, or advance
money or assets to any other person, enterprise, or entity; (ii) purchase,
create, or acquire any interest in any other enterprise or entity; or
(iii) incur any obligation as surety or guarantor other than in the ordinary
course of business.

 

18



--------------------------------------------------------------------------------

Sale, Transfer, or Lease of Collateral.   Sell, transfer, or lease any
Collateral, except for the sale or lease of inventory or standard tenant leases
in the ordinary course of business.

Liens on Collateral.   Create, or allow to be created, any lien or charge upon
the Collateral, other than Permitted Liens.

Change of Ownership.   Except with respect to direct and indirect transfers
permitted pursuant to Section 10.1 (with respect to GGT Patterson Place
Holdings, LLC) and Section 10.2 (with respect to Bainbridge Patterson Place,
LLC) of the Limited Liability Company Agreement of Borrower dated on or about
June 26, 2013 (the “Borrower LLC Agreement”), have any material change in the
ownership of Borrower without the prior written consent of Lender. A change in
ownership or control is “material” if it involves, in the aggregate, the sale,
transfer, or conveyance without Lender’s prior written consent of more than
twenty-five percent (25%) of the voting stock, partnership interests, or limited
liability company interests, as the case may be, of a corporation, partnership,
limited partnership, or limited liability company.

Change in Management.   If Borrower is an entity, have a change in the person or
persons who have responsibility for the management and control of Borrower and
Borrower’s business operations, without the prior written consent of Lender.
Without limiting the foregoing, a change in management and control of Borrower
and Borrower’s business operations shall be deemed to have occurred if prior to
“Completion of Improvements” (as defined in the Construction Loan Guaranty
Agreement dated of even date herewith executed by Bainbridge Holdings I, LLC, et
al in favor of Lender, referred to herein as the “Guaranty’), Bainbridge
Patterson Place, LLC is no longer the “Operating Member” of the Borrower. After
“Completion of Improvements” occurs, Bainbridge Patterson Place, LLC may be
removed as “Operating Member” of Borrower without the consent of Lender, but
only if such removal is for “Cause” in accordance with Section 6.7 of the
Borrower LLC Agreement. Any other removal shall require the prior written
consent of Lender. Borrower shall not modify or permit the modification of
Sections 6.7, 10.1, 10.2 or any provisions regarding the authority of the
“Operating Member” without the prior written consent of Lender.

Agreements.   Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower’s obligations under this
Agreement or in connection herewith.

Modification or Amendment.   Enter into or otherwise consent to any modification
or amendment to any declaration, restrictive covenant, easement or similar item
applicable to the Project Property without the prior written consent of Lender.

RIGHT OF SETOFF.   To the extent permitted by applicable law, and assuming an
Event of Default has occurred, Lender shall have a right of setoff with respect
to all of Borrower’s accounts with Lender (whether checking, savings, or some
other account). This includes all accounts Borrower may open in the future.
However, this does not include any IRA, Keogh, or trust accounts for which
setoff is prohibited by law. Borrower authorizes Lender, to the extent permitted
by applicable law, to charge or setoff all sums owing on the Indebtedness
against any and all such accounts, and, at Lender’s option, to administratively
freeze all such accounts to allow Lender to protect Lender’s charge and setoff
rights provided in this section. Borrower further authorizes Lender to exercise
its right of setoff one or more times to collect any past due payment, any sums
then payable, or the entire unpaid outstanding balance of the Indebtedness if
the Loan is then due and payable in full. However, Lender shall not exercise its
right of setoff under this section unless and until an Event of Default shall
have occurred and is continuing.

INCREASE IN INTEREST RATE IF DEPOSIT ACCOUNT RELATIONSHIPS NOT ESTABLISHED AND
MAINTAINED.    For purposes of this Agreement, each of the following is
considered a “Required Depositor”: GGT Patterson Place NC Venture, LLC. The
interest rate for the Loan is a competitive rate based, at least in part, on
Borrower’s assurance and Lender’s expectation that each Required Depositor will
establish and maintain the Required Depositor’s primary business deposit account
with Lender. Borrower warrants and represents to Lender that each Required
Depositor (i) either currently maintains its primary business deposit account
with Lender or will establish its primary business deposit account with Lender
before Lender funds the Loan, and (ii) will continuously maintain its primary
business deposit account with Lender, at least until the Indebtedness is paid in
full. If a Required Depositor ceases for any reason to establish and
continuously maintain its primary business deposit account with Lender as
required by this section, Lender will, after first giving Borrower at least ten
days prior written notice (during which ten day period Borrower may remedy the
oversight), increase the rate that interest will accrue on the outstanding
principal balance of the Loan to a higher interest rate by adding 300 basis
points (3.00 percentage points) to the interest rate that would otherwise apply
to the Loan from time to time. In

 

19



--------------------------------------------------------------------------------

addition, Lender may increase the required periodic payment amount from time to
time in order to maintain the same amortization schedule. In the absence of
manifest error or bad faith, Lender’s determination of the following shall be
conclusive: (i) whether a Required Depositor has established its primary
business deposit account with Lender and thereafter continuously maintained its
primary business deposit account with Lender, (ii) the interest rate that will
apply to the Loan if a Required Depositor fails to establish and continuously
maintain its primary business deposit account with Lender, and (iii) the
required periodic payment amount following any increase in the interest rate.
Borrower agrees to promptly execute and deliver to Lender any requested
modification, amendment or replacement note or loan agreement, containing terms
consistent with this provision.

DEFAULT.   Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default.   If any principal on the Loan or the Indebtedness is not paid
and performed as and when due or is otherwise in default or if any interest due
on the Loan or Indebtedness is not paid within five (5) days of the due date
provided that no grace period shall be applicable to the interest due at
maturity whether by acceleration or otherwise.

Default under Related Documents.   The occurrence of an event or condition that
constitutes a default under the terms of the Note, any of the Security
Instruments, or any of the other Related Documents, including a default or event
of default under the Guaranty by any party obligated thereunder.

Default under Other Loan.   Borrower defaults under any other loan, extension of
credit, or obligation owed to Lender, which default continues beyond any
applicable grace and/or cure period.

Other Defaults.   Borrower fails to keep, perform, observe, or comply with any
covenant, agreement, term, or condition that Borrower is required to keep,
perform, observe, or comply with under provisions of this Agreement, any of the
Related Documents, or any other agreement between Lender and Borrower.

False Statements.   Any warranty, representation, or statement made or furnished
to Lender by or on behalf of Borrower, any Guarantor, or the owner of any
Collateral under this Agreement or the Related Documents (i) is false or
misleading in any material respect, either now or at the time made or furnished,
or (ii) becomes false or misleading in any material respect at any time
thereafter.

Ineffectiveness of Agreements; Defective Collateralization.   This Agreement or
any of the Related Documents ceases to be in full force and effect (including
failure of any Security Instrument to create a valid and perfected Security
Interest possessing the priority required by this Agreement or the Related
Documents) at any time or for any reason.

Creditor or Forfeiture Proceedings.   Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession, or any
other method, by any creditor or any governmental agency against any Collateral
or the garnishment of any account Borrower or any Guarantor maintains with
Lender or any of Lender’s subsidiaries or affiliates, including any deposit
account or securities account. However, this Event of Default shall not apply if
(i) there is a good faith dispute as to the validity or reasonableness of the
claim which is the basis of the creditor or forfeiture proceeding, and
(ii) Borrower gives Lender written notice of the creditor or forfeiture
proceeding and deposits with Lender monies or a surety bond protecting Lender
from any claim or loss resulting from the creditor or forfeiture proceeding in
an amount determined by Lender as being an adequate reserve or bond for the
dispute.

Breach of Construction Contract.   The Improvements are not constructed in
accordance with the Plans and Specifications and in accordance with the terms of
any Construction Contract (as the same may be modified pursuant to the terms of
this Agreement).

Cessation of Construction.   Subject to delays for force majeure events as
hereinafter provided, prior to the completion of construction and equipping of
the Improvements, the construction or equipping of the Improvements is abandoned
or work thereon ceases for a period of more than thirty (30) days for any
reason, or the Improvements are not completed for purposes of final payment to a
Contractor prior to the Completion Date.

Actual or Threatened Contamination.   The actual or threatened (i) installation,
storage, treatment, generation, manufacture, or use of Hazardous Substances on,
under, or about any of the Real Property in violation of Environmental Laws or
any other applicable law, regulation, or ordinance; or (ii) disposal, discharge,
or release of Hazardous

 

20



--------------------------------------------------------------------------------

Substances on, under, about, or from any of the Real Property in violation of
Environmental Laws, with respect to which Borrower fails to commence the cure
within 30 days or, so long as Borrower is diligently making efforts to complete
the cure, to complete the cure within 120 days of such disposal, discharge, or
release.

Events Affecting Guarantor.   Any Guarantor (i) revokes or disputes the validity
of, or Guarantor’s liability under, the Guarantor’s Guaranty; (ii) fails to
provide Lender within the time prescribed by Lender any financial information
Guarantor is required to provide Lender; or (iii) breaches any covenant or
agreement Guarantor has made to or with Lender relating to Guarantor’s guaranty
obligations, including any agreement supplemental to Guarantor’s Guaranty.
Notwithstanding the foregoing or anything to the contrary contained herein, all
covenants, obligations, terms, conditions and other provisions in this Agreement
pertaining to the Guarantor shall automatically terminate and be of no force or
effect upon completion of Improvements and release by Lender of the Guaranty in
accordance with the terms thereof.

Letter of Credit Default.   A default or failure to perform by Borrower under
any document or agreement executed or delivered in connection with any letter of
credit issued by Lender on behalf of Borrower or any draw by a beneficiary under
any such letter of credit.

EFFECT OF AN EVENT OF DEFAULT; NOTICE AND OPPORTUNITY TO CURE.   In the
administration of the Loan and the enforcement of the Related Documents, the
following provisions will apply notwithstanding contrary provisions in this
Agreement or the Related Documents:

Remedies.   Upon the occurrence of any Event of Default and at any time
thereafter until the cure thereof, Lender may, at its option, but without any
obligation to do so, and in addition to any other rights Lender may have, do any
one or more of the following: (i) cancel this Agreement; (ii) institute
appropriate proceedings to enforce the performance of this Agreement;
(iii) withhold further disbursements of Loan Proceeds; (iv) expend funds
necessary to remedy the default; (v) accelerate the maturity of the Note and/or
Indebtedness and demand payment of all sums due under the Note and/or
Indebtedness; (vi) bring an action on the Note and/or Indebtedness;
(vii) foreclose Lender’s Security Instruments, if any, in any manner available
under law; and (viii) exercise any other right or remedy which it has under this
Agreement, the Note, or other Related Documents, or which is otherwise available
at law or in equity or by statute.

Interest after Default.   If an Event of Default occurs under this Agreement or
any of the Related Documents, Lender’s risk of not being paid what Lender is
owed increases. To compensate Lender for this risk and to discourage default,
the Note may include a provision (a “Default Rate Provision”) that permits
Lender to increase the interest rate on the Note following the occurrence of an
Event of Default. In the interpretation and application of each such Default
Rate Provision, Lender may increase the interest rate one or more times to a
rate or rates (each a “Default Rate”) that Lender determines, not to exceed the
lesser of (i) the maximum Default Rate permitted under the terms of the Default
Rate Provision, or (ii) the maximum rate allowed by applicable law. However,
Lender will not increase the interest rate to a Default Rate without first
giving Borrower at least ten (10) days prior written notice of the occurrence of
the Event of Default and of Lender’s intent to increase the interest rate
pursuant to the Default Rate Provision, during which ten (10) day period
Borrower may cure the default and thereby avoid an increase in the interest rate
to Default Rate.

Notice and Opportunity to Cure before Acceleration.   If an Event of Default
occurs under this Agreement or any of the Related Documents, Lender will not
accelerate the Indebtedness and demand payment of the Loan in full without first
giving such notice of default and opportunity to cure as is provided for in the
Note or as is otherwise required by law. Notwithstanding the foregoing,
following the occurrence of an Event of Default, Lender may take actions other
than accelerating the Indebtedness in order to protect its interests without
first giving notice or the opportunity to cure, including, but not limited to,
requiring tenants to make rental payments directly to Lender, suspending the
making of future Advances, and/or exercising Lender’s right of setoff one or
more times to collect delinquent Loan payments.

Relationship to State Law.   Notwithstanding the foregoing or any other
provision of this Agreement and/or the Related Documents, if any provision of
applicable law requires that Borrower be granted a longer notice period or a
greater opportunity to cure, that provision of law shall control; provided,
however, that the applicable notice period set forth in this Agreement or the
Related Documents shall run concurrently with the notice period required by law.

LENDER’S EXPENDITURES.   If (i) any action or proceeding is commenced or any
lien or claim of lien is asserted that could materially affect Lender’s interest
in any of the Collateral, or (ii) Borrower fails to comply in any material
respect with any provision of this Agreement or any Related Document, including,
but not limited to, Borrower’s failure to discharge or

 

21



--------------------------------------------------------------------------------

pay when due any amounts Borrower is required to discharge or pay under this
Agreement or any Related Document, then Lender on Borrower’s behalf may (but
shall not be obligated to) take any action that Lender reasonably deems
appropriate, including, but not limited to, discharging or paying all taxes,
liens, claims of lien, security interests, encumbrances, and other claims at any
time levied or placed on any Collateral and paying all costs for insuring,
maintaining, and preserving any Collateral. All such reasonable out-of-pocket
expenses actually incurred or paid by Lender will (i) be considered expenses
incurred for the preservation of the Collateral, (iii) become part of the
Indebtedness, (iii) bear interest at the rate charged under the Note from and
including the date incurred or paid by Lender to the date of repayment by
Borrower, and (iv) be secured by the Security Instruments. All such expenses
incurred or paid by Lender will, at Lender’s option, (i) be payable on demand,
(ii) be added to the balance of the Note and be apportioned among and be payable
with any installment payments to become due over the remaining term of the Note,
or (iii) be added to the balance of the Note and be treated as a balloon payment
which will be due and payable at the Note’s maturity.

COMPLETION OF IMPROVEMENTS BY LENDER.   If Lender takes possession of the
Project Property following the occurrence of an Event of Default, it may take
any and all actions necessary in its judgment to complete construction of the
Improvements, including, but not limited to, making changes in the Plans and
Specifications, work, or materials and entering into, modifying, or terminating
any contractual arrangements, subject to Lender’s right at any time to
discontinue any work without liability. If Lender elects to complete the
Improvements, it will not assume any liability to Borrower or to any other
person for completing the Improvements or for the manner or quality of
construction of the Improvements, and Borrower expressly waives any such
liability. Following an Event of Default, Borrower irrevocably appoints Lender
as its attorney-in-fact, with full power of substitution, to complete the
Improvements, at Lender’s option, either in Borrower’s name or in its own name.
In any event, all sums expended by Lender in completing the construction of the
Improvements will be considered an expense paid by Lender that is subject to the
section of this Agreement entitled “Lender’s Expenditures.” For these purposes,
Borrower assigns to Lender all of its right, title, and interest in and to the
Project Documents. However, Lender will not have any obligation under the
Project Documents unless Lender expressly hereafter agrees to assume such
obligations in writing. Lender will have the right (but is under no obligation)
to exercise any of Borrower’s rights under the Project Documents following the
occurrence of an Event of Default. Except as may be prohibited by applicable
law, all of Lender’s rights and remedies, whether evidenced by this Agreement or
by any other writing, shall be cumulative and may be exercised singularly or
concurrently.

INDEMNIFICATION OF LENDER.   Borrower agrees to indemnify, defend, and hold
Lender and its officers, directors, employees, and agents harmless from and
against any and all claims, suits, obligations, damages, losses, costs, expenses
(including, without limitation, reasonable attorneys’, architect’s, and
engineering fees), demands, liabilities, penalties, fines, and forfeitures of
any nature whatsoever and whenever actually suffered or incurred by Lender or
its officers, directors, employees, and agents arising out of, relating to, or
in any manner occasioned by, (i) this Agreement or the Related Documents; (ii) a
breach by Borrower of this Agreement or the Related Documents; (iii) the
exercise of the rights and remedies granted Lender under this Agreement or the
Related Documents; or (iv) the use, generation, manufacture, storage, disposal,
release, or threatened release of a Hazardous Substance on, under, about, or
from the Real Property in violation of Environmental Laws. Borrower releases and
waives any future claims against Lender and its officers, directors, employees,
and agents for indemnity or contribution in the event Borrower becomes liable
for cleanup or other costs under any Environmental Law for the use, generation,
manufacture, storage, disposal, release, or threatened release of a Hazardous
Substance on, under, about, or from the Real Property. Lender shall have the
right (i) to commence, appear in, or defend any action or proceeding purporting
to affect the rights, duties, or liabilities of the parties to this Agreement,
the Related Documents, or the Disbursement of Construction Funds; and (ii) to
appear in any action or proceeding to defend itself against such claims. Lender
shall be entitled to settle or compromise any asserted claims against it, and
such settlement shall be binding upon Borrower for purposes of this section. All
related costs and expenses incurred by Lender (including reasonable attorneys’
fees incurred by Lender) shall be paid by Borrower to Lender. The provisions of
this section of the Agreement shall survive the payment of the Indebtedness and
the expiration, cancellation, or termination of this Agreement, and shall not be
affected by Lender’s acquisition of any interest in any of the Project Property
or the Real Property, whether by foreclosure or otherwise. However, in
interpreting and applying this provision or any similar provision contained in
any of the Related Documents that requires a Borrower to indemnify Lender and
hold Lender harmless, the indemnity and hold harmless provision shall not be
construed so as to require Borrower to indemnify Lender or hold Lender harmless
from or against Lender’s own gross negligence, willful misconduct, or wrongful
acts.

 

22



--------------------------------------------------------------------------------

MISCELLANEOUS PROVISIONS.   The following miscellaneous provisions are a part of
this Agreement:

Amendments.   This Agreement, together with the Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement. No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

Force Majeure.   If either Lender or Borrower is delayed, hindered, or prevented
from performing any act required under this Agreement by reason of war,
governmental restrictions, civil commotion, shortage of labor or materials,
strikes, fire, unusual severe weather event, acts of God, or any other reason
beyond the control of the party obligated to perform, the performance of such
act shall be excused for the period of delay, and the period for performance of
any such act shall be extended one (1) day for each day in the period of delay.
However, the provisions of this section shall not apply to Borrower’s
obligations to make payments on the Loan or any other sums, monies, costs,
charges, or expenses required by this Agreement or the Related Documents.

Attorneys’ Fees; Expenses.   Provided an Event of Default occurs, Borrower
agrees to pay upon demand all of Lender’s reasonable costs and expenses actually
incurred in connection with the enforcement of this Agreement or the Related
Documents, whether or not an action or claim is filed. Lender may hire or pay
someone else to help enforce this Agreement, and Borrower shall pay the costs
and expenses of such enforcement. Lender’s costs and expenses include Lender’s
reasonable attorneys’ fees and legal expenses incurred in connection with
litigation, alternative dispute resolution proceedings, bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court. However, to the extent this Agreement or the Related Documents require
any Borrower or Guarantor to pay Lender’s attorneys’ fees following the
occurrence of an Event of Default, Lender will be permitted to recover its
attorneys’ fees only to the extent they are reasonable in amount and are
actually incurred by Lender, without regard to any statutory presumption as to
the amount of such attorneys’ fees or any percentage amount specified in the
Related Documents.

Notices.   Any notice to Borrower required or permitted by this Agreement will
be deemed to be delivered when the notice has been (i) sent postage prepaid by
certified or registered mail, return receipt requested, or by any nationally
recognized overnight courier to Borrower’s address for notification purposes as
stated at the beginning of this Agreement or to Borrower’s most recent address
as appears in Lender’s records and three (3) business days has lapsed;
(ii) received by telefacsimile; or (iii) personally delivered. Notice delivered
to any one Borrower will be deemed delivery to each Borrower. Any notice to
Lender required or permitted by this Agreement will be deemed to be delivered
when the notice has been received by Lender at Lender’s address as set forth on
the first page of this Agreement and acknowledged in writing by an officer of
Lender responsible for the administration and oversight of the Loan. Either
party may change its notification address by notifying the other party in
writing of its new address. For notice purposes, Borrower agrees to keep Lender
informed at all times of Borrower’s notification address.

Authority to File Notices.   Upon the occurrence of any Event of Default,
Borrower appoints and designates Lender as its attorney-in-fact to file for the
record any notice that Lender deems necessary to protect its interest under this
Agreement. This power shall be deemed coupled with an interest and shall be
irrevocable while any sum or performance remains due and owing under this
agreement or any of the Related Documents.

Caption Headings.   Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

Governing Law.   This Agreement will be governed by federal law and, to the
extent not preempted by federal law, the laws of the state whose laws govern the
Note, without regard to its conflicts of law provisions. For purposes of this
Agreement, the District of Columbia is considered a state.

Consent to Loan Sale/Participation.   Borrower agrees and consents to Lender’s
sale or transfer, whether now or later, of the Loan or one or more participation
interests in the Loan to one or more purchasers, whether related or unrelated to
Lender. Subject to the execution of a confidentiality agreement reasonably
acceptable to Borrower, Lender may provide, without any limitation whatsoever,
to any one or more purchasers, or potential purchasers, any information or
knowledge Lender may have about Borrower or about any other matter relating to
the Loan, and Borrower hereby waives any rights to privacy Borrower may have
with respect to such matters. Borrower additionally waives any and all notices
of sale of the Loan or any participation interests in the Loan, as well as all
notices of any repurchase of the Loan or such

 

23



--------------------------------------------------------------------------------

participation interests. Borrower also agrees that the purchasers of the Loan or
any participation interests in the Loan will be considered as the absolute
owners of their respective interests in the Loan and will have all the rights
granted under the participation agreement or agreements governing the sale of
the Loan or such participation interests. Borrower further waives all rights of
offset or counterclaim that it may have now or later against Lender or against
any purchaser of the Loan or such a participation interest and unconditionally
agrees that either Lender or such purchaser may enforce Borrower’s obligation
under the Loan irrespective of the failure or insolvency of any holder of any
interest in the Loan. Borrower further agrees that the purchaser of the Loan or
any such participation interests may enforce its interests irrespective of any
personal claims or defenses that Borrower may have against Lender. No such sale
or participation shall result in additional expenses or obligations on the part
of Borrower.

No Waiver by Lender.   Lender shall not be deemed to have waived any rights
under this Agreement unless such waiver is given in writing and signed by
Lender. No delay or omission on the part of Lender in exercising any right shall
operate as a waiver of such right or any other right. A waiver by Lender of a
provision of this Agreement shall not prejudice or constitute a waiver of
Lender’s right otherwise to demand strict compliance with that provision or any
other provision of this Agreement. No prior waiver by Lender, nor any course of
dealing between Lender and Borrower, or between Lender and any Collateral owner,
shall constitute a waiver of any of Lender’s rights or of any of Borrower’s or
any Collateral owner’s obligations as to any future transactions. Whenever the
consent of Lender is required under this Agreement, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required.

Marshalling of Assets.   To the extent permitted by law, Borrower waives the
benefits of (i) all existing and future appraisal, homestead, valuation, stay,
extension, reinstatement, and redemption laws relating to the Collateral; and
(ii) any legal or equitable doctrine or principle of marshalling.

Severability.   If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid, and enforceable.
If the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity, or enforceability of any other provision of this
Agreement.

Joint and Several Liability; Successors and Assigns.   If there is more than one
Borrower, the liability of each Borrower under this Agreement shall be joint and
several. All representations, warranties, covenants, and agreements by or on
behalf of Borrower contained in this Agreement or any Related Documents shall
bind Borrower’s successors and assigns and shall inure to the benefit of Lender
and its successors and assigns. Borrower shall not, however, have the right to
assign Borrower’s rights or obligations under this Agreement without Lender’s
prior written consent.

No Fiduciary Relationship.   The relationship between Lender and Borrower is
solely that of lender and borrower. The Lender has no fiduciary or other special
relationship with or duty to Borrower, and none is created by this Agreement or
the Related Documents. Lender has no right to control the business, property,
management, or operations of Borrower except as expressly provided in this
Agreement and the Related Documents.

No Third-Party Beneficiaries.   This Agreement is for the sole protection and
benefit of Lender and Borrower. No other person or persons shall have any right
of action on the basis of this Agreement or any right to the Loan Proceeds.
Lender (i) does not and shall not owe any duty to any claimant for labor
performed or materials furnished in connection with the construction of the
Improvements, (ii) is not and shall not be obligated to disburse any portion of
the Construction Funds to any such claimant, and (iii) is not and shall not be
obligated to exercise any right or power Lender has upon Borrower’s default
under the terms of this Agreement or the Related Documents.

Survival of Warranties and Representations.   Borrower understands and agrees
that, in making the Loan, Lender is relying on all representations, warranties,
covenants, and agreements made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further understands and agrees that
regardless of any investigation made by Lender, all such representations,
warranties, covenants, and agreements will survive the making of the Loan and
delivery to Lender of the Related Documents, shall be continuing in nature, and
shall remain in full force and effect until such time as the Indebtedness is
paid in full and Borrower is no longer entitled to obtain Advances, or until
this Agreement is terminated in the manner provided above, whichever is the last
to occur.

 

24



--------------------------------------------------------------------------------

Relationship to Related Documents.   This Agreement is intended to supplement
the Related Documents and should be construed, to the extent both reasonable and
possible, in a manner consistent with the Related Documents. To the extent the
provisions of this Agreement conflict with, and cannot be reconciled with, the
provisions of the Related Documents (other than the Note), the provisions of
this Agreement shall control. To the extent the provisions of this Agreement
conflict with, and cannot be reconciled with, the provisions of the Note, the
provisions of the Note shall control.

Interpretation.   This Agreement is the result of negotiations between Borrower
and Lender and their respective counsel. This Agreement shall not be applied,
interpreted, or construed more strictly against a party because that party or
that party’s counsel drafted this Agreement.

Execution in Counterparts.   This Agreement and the Related Documents may be
executed in two or more counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement, and in
making proof of this Agreement or any Loan Document, it shall not be necessary
to produce or account for more than one such counterpart.

Time is of the Essence.   Time is of the essence in the performance of this
Agreement.

DEFINITIONS.   As used in this Agreement:

Advance.   The word “Advance” means a disbursement by Lender of Loan principal.
Each Advance shall bear interest from and including the date of disbursement in
accordance with the terms of the Note. Until the final Advance, all Advances may
be net of any retainage required or permitted in the Construction Contracts.

Agreement.   The word “Agreement” means this Construction Loan Agreement, as
this Construction Loan Agreement may be amended or modified from time to time,
together with all exhibits and schedules attached from time to time to this
Construction Loan Agreement.

Architect.   The word “Architect” means the architect for the Project.

Architect’s Contract.   The words “Architect’s Contract” mean the contract
between Borrower or the owner of the Project Property and the architect for the
Project.

Borrower.   The word “Borrower” means the Borrower identified at the beginning
of this Agreement and, in addition, all other co-signers and co-makers who sign
or assume the Note and all of their respective successors and assigns.

Collateral.   The word “Collateral” means all property and assets granted as
collateral security for the Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, whether
owned by Borrower or some other person or entity, and regardless of the form in
which it is granted.

Contractor.   The word “Contractor” means Bainbridge Mid-Atlantic Construction,
LLC.

Contractor Hard Cost Contingency.   The words “Contractor Hard Cost Contingency”
means those certain funds set aside in the “Hard Cost” category of the Budget
and labeled “Contractor Contingency”.

Construction Contract.   The words “Construction Contract” mean the direct
contract between Borrower and Contractor.

Construction Funds.   The words “Construction Funds” mean the sum of (i) the
undisbursed Loan principal, and (ii) the collected balance of funds on deposit
in a related Controlled Funds Account.

Developer Hard Cost Contingency.   The words “Developer Hard Cost Contingency”
means those certain funds set aside in the “Soft Costs” category of the Budget
and labeled “Developer Hard Cost Contingency”.

 

25



--------------------------------------------------------------------------------

Developer Soft Cost Contingency.   The words “Developer Soft Cost Contingency”
means those certain funds set aside in the “Soft Costs” category of the Budget
and labeled “Developer Soft Cost Contingency”.

Disbursement of Construction Funds.   The words “Disbursement of Construction
Funds” mean (i) an Advance, (ii) a disbursement by Lender of funds on deposit in
a Controlled Funds Account, or (iii) a disbursement by Lender that consists of a
combination of both Loan principal and funds on deposit in a Controlled Funds
Account.

Environmental Laws.   The words “Environmental Laws” mean any and all state,
federal, and local statutes, regulations, and ordinances relating to the
protection of human health or the environment, including, without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund
Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or
other applicable state or federal laws, rules, or regulations adopted pursuant
thereto.

Event of Default.   The words “Event of Default” mean any of the events of
default set forth in the section of this Agreement entitled “Default.”

Guarantor.   The word “Guarantor” means Bainbridge Holdings I, LLC, a Florida
limited liability company.

Hazardous Substances.   The words “Hazardous Substances” mean materials that,
because of their quantity, concentration, or physical, chemical, or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported, or otherwise handled. The words “Hazardous
Substances” are used in their very broadest sense and include, without
limitation, any and all hazardous or toxic substances, materials, or waste as
defined by or listed under the Environmental Laws. The words “Hazardous
Substances” also include, without limitation, petroleum and petroleum
by-products or any fraction thereof, asbestos, and all flammable, explosive, or
radioactive materials.

Improvements.   The word “Improvements” means all buildings, structures,
facilities, fixtures, additions, and similar construction on the Project
Property funded with Loan Proceeds, including, without limitation, grading,
paving, landscaping, and all other work necessary to make the Project usable and
complete for its intended purposes.

Indebtedness.   The word “Indebtedness” means the indebtedness evidenced by the
Note or Related Documents (including all principal and interest), together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

Lender.   The word “Lender” means First-Citizens Bank & Trust Company and its
successors and assigns.

Loan Proceeds.   The words “Loan Proceeds” mean all disbursements of Loan
principal made by Lender pursuant to this Agreement and the Related Documents.

Permitted Liens.   The words “Permitted Liens” mean (i) liens and security
interests in favor of Lender; (ii) liens for taxes, assessments, or similar
charges either not yet delinquent or being contested in good faith; (iii) liens
of materialmen, mechanics, warehousemen, or carriers, or other similar liens
arising in the ordinary course of business and securing obligations which are
not yet delinquent and that do not become delinquent; (iv) purchase money liens
or purchase money security interests upon or in any property acquired or held by
Borrower in the ordinary course of business to secure indebtedness outstanding
on the date of this Agreement; (v) liens and security interests to secure
obligations incurred by an individual Borrower for personal, family, or
household purposes; (vi) liens and security interests which, as of the date of
this Agreement, have been disclosed to and approved by Lender in writing; and
(vii) liens and security interests on Borrower’s assets (other than assets that
constitute Collateral) which, in the aggregate, constitute an immaterial and
insignificant monetary amount with respect to the net value of Borrower’s
assets.

Plans and Specifications.   The words “Plans and Specifications” mean the plans
and specifications for the Project which have been approved by Lender, together
with such changes and additions as may be approved by Lender or otherwise
permitted under the terms of this Agreement without Lender’s consent.

 

26



--------------------------------------------------------------------------------

Primary Subcontractor.   The words “Primary Subcontractor” means any
subcontractor entering into a Primary Subcontractor Contract with the Contractor
or relating to the construction and/or development of the Project.

Primary Subcontractor Contract.   The words “Primary Subcontractor Contract”
means each contract in excess of $500,000.00 entered into by and between the
Contractor and a Primary Subcontractor relating to the construction and/or
development of the Project.

Project Documents.   The words “Project Documents” mean all contracts,
agreements, and documents relating to the Project or the construction of the
Improvements, including, but not limited to, the Plans and Specifications; all
studies, data, and drawings relating to the Project; all Construction Contracts;
and the Architect’s Contract.

Related Documents.   The words “Related Documents” mean all promissory notes
(including the Note), credit agreements, loan agreements, Security Instruments,
guaranties, indemnity agreements, environmental agreements, affidavits,
verifications, and all other instruments, agreements, and documents executed in
connection with the Loan, whether currently existing or created and executed in
the future.

Security Instrument.   The words “Security Instrument” mean and include, without
limitation, any agreement, promise, pledge, assignment, covenant, arrangement,
understanding, or other agreement, whether created by law, contract, or
otherwise, that evidences, governs, represents, or creates a Security Interest.
The words “Security Instrument” include, without limitation, security
agreements, financing statements, mortgages, deeds of trust, security deeds,
deeds to secure debt, assignments, pledges, negative pledge agreements, crop
pledges, chattel mortgages, collateral chattel mortgages, chattel trusts,
factor’s liens, equipment trusts, conditional sales, trust receipts, lien or
title retention contracts, leases or consignments intended as security devices,
or any other instrument that creates a security or lien interest.

Security Interest.   The words “Security Interest” mean any interest in real or
personal property that secures payment of the Indebtedness and/or performance
under this Agreement and the Related Documents, whether created by law,
contract, or otherwise.

(Signatures Contained On Next Page)

 

27



--------------------------------------------------------------------------------

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS FUTURE ADVANCE LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS.

IN WITNESS WHEREOF, each of the undersigned has hereunto set his or her hand or
caused this Agreement to be signed in its name by a person or persons duly
authorized, all as of the date of this Agreement.

 

BORROWER:     LENDER:

GGT PATTERSON PLACE NC VENTURE, LLC,

a Delaware limited liability company

   

FIRST-CITIZENS BANK & TRUST COMPANY,

a North Carolina banking corporation

By:       BAINBRIDGE PATTERSON PLACE, LLC,        

a Florida limited liability company,

its Operating Member

    By:  

    /S/ Douglas E. Byrom

          Print or type Name:     Douglas E. Byrom                              
  By:       BAINBRIDGE MANAGER, LLC,        

a Florida limited liability company,

its Manager

    Title:  

    SVP

   

By:     /S/ Thomas Keady

           

Thomas Keady, Vice President            

     

 

STATE OF     North Carolina                COUNTY OF     Wake               

I, a Notary Public for the County and State aforesaid, do hereby certify that
the foregoing instrument was voluntarily executed for the purposes therein
stated by Thomas Keady, who personally appeared before me this day and
acknowledged that he is the Vice President of Bainbridge Manager, LLC, the
Manager of Bainbridge Patterson Place, LLC, the Operating Member of GGT
Patterson Place NC Venture, LLC, and that by authority duly given and being
authorized to do so, executed the foregoing on behalf of the     limited
liability company , and is personally known to me or has produced     North
    Carolina Driver’s License                     as identification.

Witness my hand and official seal this   26th  day of   June  , 2013.

 

 

By:   /S/ Linda M. Rich                                         
                                       

 

  Notary Public in and for the State of     North
Carolina                            

 

Printed Name:

      Linda M. Rich                                         
                       

(Affix Notary Seal)

 

My Commission Expires:     April 21,
2016                                                 

 

   

 

28



--------------------------------------------------------------------------------

STATE OF NORTH CAROLINA

COUNTY OF    Franklin            

I, a Notary Public for the County and State aforesaid, do hereby certify that
the foregoing instrument was voluntarily executed for the purposes therein
stated by     Douglas E. Byrom                    , who personally appeared
before me this day and acknowledged that he/she is the     SVP         of
First-Citizens Bank & Trust Company , a     North Carolina commercial
bank        , and that he/she, as     SVP                        , being
authorized to do so, executed the foregoing on behalf of the     commercial
bank            , and is personally known to me or has produced
                     as identification.

Witness my hand and official seal this   26th     day of   June     , 2013.

 

 

By: /S/ Janet J. Stradley

  Notary Public in and for the State of North Carolina

   

Printed Name:

 

    Janet J. Stradley

(Affix Notary Seal)

 

My Commission Expires:     March 24,
2016                                                 

 

 

 

29



--------------------------------------------------------------------------------

Exhibit 10.4

SCHEDULE 1

Budget

[Omitted as not necessary to an understanding of the Agreement]